U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No. 5 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 7 (Check appropriate box or boxes) NCM CAPITAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 2634 Durham-Chapel Hill Boulevard, Suite 206, Durham, North Carolina 27707 (Address of Principal Executive Offices) Registrant's Telephone Number, including Area Code:(252) 972-9922 Tina H. Bloom Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246 (Name and Address of Agent for Service) With copy to: Thomas W. Steed, III, Esq. Kilpatrick Townsend & Stockton LLP 4208 Six Forks Road, Suite 1400 Raleigh, NC27609 It is proposed that this filing will become effective: (check appropriate box) [] immediately upon filing pursuant to paragraph (b) [X] on July 1, 2011 pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 CUSIP Number 62886R 307, NASDAQ Ticker Symbol NCMMX NCM Capital Mid-Cap Growth Fund A series of the NCM Capital Investment Trust PROSPECTUS July 1, 2011 The NCM Capital Mid-Cap Growth Fund (the “Fund”), a series of the NCM Capital Investment Trust (the “Trust”), seeks long-term capital appreciation.If you have any questions or to reach Shareholder Services, please call 1-866-515-4626. Investment Advisor NCM Capital Advisers, Inc. 2634 Durham-Chapel Hill Boulevard, Suite 206 Durham, North Carolina 27707 These securities have not been approved or disapproved by the Securities and Exchange Commission or any state securities commission, nor has the Securities and Exchange Commission or any state securities commission passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. Table of Contents Page Fund Summary 3 Investment Objective 3 Fees and Expenses of the Fund 3 Principal Investment Strategy 4 Principal Risks of Investing in the Fund 5 Performance Summary 6 Management Of The Fund 7 Purchase And Sale Of Fund Shares 7 Tax Information 8 Payments To Broker-Dealers And Other Financial Intermediaries 8 Other Information About the Investment Objective, Investment Strategies and Risks of the fund 8 Management of the Fund 9 Investment Advisor 9 Board of Trustees 11 Administrator and Transfer Agent 11 Distributor 11 Distribution Plan 11 Other Information on Expenses 12 Investing in the Fund 12 Minimum Investment 12 Purchase and Redemption Price 12 Purchasing Shares 13 RedeemingShares 16 Frequent Purchases and Redemptions 18 Other Important Investment Information 20 Dividends, Distributions, and Taxes 20 Financial Highlights 21 Additional Information Back Cover -2- Fund Summary Investment Objective The Fund’s investment objective is long-termcapital appreciation. Fees and Expenses of the Fund This table describes the fees and expenses that you may pay if you buy and hold shares of the Fund: Shareholder Fees (fees paid directly from your investment) None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fee 0.85% Distribution and/or Service (12b-1) Fees 0.25% Other Expenses 21.38% Acquired Fund Fees and Expenses 0.01% Total Annual Fund Operating Expenses(1) 22.49% Less: Fee Waivers and Expense Reimbursements(2) 21.13% Total Annual Fund Operating Expenses After Fee Waivers and Expense Reimbursements(1)(2) 1.36% “Total Annual Fund Operating Expenses” and “TotalAnnual Fund Operating Expenses After Fee Waivers and Expense Reimbursements”will not correlate to the Fund’s ratios of expenses to average net assets in the Fund’s Financial Highlights, which reflect the operating expenses of the Fund and do not include “Acquired Fund Fees and Expenses.” (2) Annual Fund Operating Expenses have been restated to reflect that NCM Capital Advisers, Inc. (the “Advisor”) has entered into an Expense Limitation Agreement with the Fund under which it has agreed to waive its fees and to reimburse other expenses of the Fund, if necessary, in an amount that limits the Fund’s annual operating expenses (exclusive of interest, taxes, brokerage fees and commissions, Acquired Fund Fees and Expenses, extraordinary expenses, and payments, if any, under the Rule 12b-1 Plan) to not more than 1.10% of its average daily net assets.The Expense Limitation Agreement cannot be terminated prior to July 1, 2012 without the approval of the Board of Trustees of the Trust (the “Trustees”). Example.This Example is intended to help you compare the cost of investing in the Fund with the cost of investing in other mutual funds.The Example assumes that you invest $10,000 in the Fund for the time periods indicated and then redeem all of your shares at the end of those periods.The Example also assumes that your investment has a 5% return each year, the Fund’s operating expenses remain the same, and the contractual agreement to waive Management Fees and reimburse other Fund expenses remains in effect only until July 1, 2012.Although your actual costs may be higher or lower, based on these assumptions your costs would be: Period Invested 1 Year 3 Years 5 Years 10 Years Your Costs $138 $4,021 $6,663 $10,144 -3- Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio).A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account.These costs, which are not reflected in annual fund operating expenses or in the example, affect the Fund’s performance.During the most recent fiscal year, the Fund’s portfolio turnover rate was 109% of the average value of its portfolio. Principal Investment Strategy The Fund pursues its investment objective by investing primarily in equity securities of medium-capitalization (“mid-cap”) U.S. companieswhose revenue and/or earnings the Advisor expects to grow faster than those of the average mid-cap company.The Fund considers a mid-cap company to be one that has market capitalization, measured at the time the Fund purchases the security, within the range of $1 billion to $12 billion.The Fund’s investments in mid-cap companies will be primarily in equity securities of such companies, such as common and preferred stock and securities convertible into common stock.The Fund intends to invest in a diversified group of mid-cap companies.Under normal market conditions, the Fund will invest at least 80% of the value of its net assets (including the amount of any borrowings for investment purposes) in equity securities of mid-cap companies.The 80% investment policy may be changed by the Trustees without shareholder approval upon at least 60 days’ prior written notice to shareholders. In selecting portfolio securities, the Advisor uses quantitative screens and proprietary models to produce a potential universe of over 800 companies.Through fundamental research, the Advisor then selects from that universe companies whose current share price is relatively undervalued as to the Advisor’s estimated true value of such companies and which the Advisor believes have the best prospects for future growth. To select equity securities for the Fund, the Advisor generally: · Performs financial analysis; · Analyzes potential investments from a total portfolio perspective based on sector and industry weightings, style criteria, and “best fit ideas” (stocks meeting the Advisor’s market capitalization and risk profile tolerances); and · Performs, analyzes and applies risk controls based on sector constraints and security constraints. -4- Principal Risks of Investing in the Fund An investment in the Fund is subject to investment risks, including the risk that you might lose money.There can be no assurance that the Fund will be successful in meeting its investment objective.Generally, the Fund will be subject to the following additional principal risks: Investment Style and Management Risk:The Advisor’s method of security selection may not be successful and the Fund may underperform relative to other mutual funds that employ similar investment strategies. The Fund’s growth style may go out of favor with investors, negatively impacting performance.In addition, the Advisor may select investments that fail to appreciate as anticipated. Market Risk: Market risk refers to the possibility that the value of equity securities held by the Fund may decline due to daily fluctuations in the securities markets.Stock prices change daily as a result of many factors, including developments affecting the condition of both individual companies and the market in general.The price of a stock may even be affected by factors unrelated to the value or condition of its issuer, such as changes in interest rates, national and international economic and/or political conditions, and general equity market conditions.In a declining stock market, stock prices for all companies (including those in the Fund’s portfolio) may decline, regardless of their long-term prospects.The Fund’s performance per share will change daily in response to such factors. Mid-Cap Securities Risk: Investing in the securities of mid-cap companies generally involves greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of these companies usually have more limited marketability and, therefore, may be more volatile than securities of larger, more established companies or the market averages in general.Because mid-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices. Another risk factor is that mid-cap companies often have limited product lines, markets, or financial resources and may lack management depth.These companies are typically subject to greater changes in earnings and business prospects than are larger, more established companies.Mid-cap companies may be more vulnerable than larger companies to adverse business or economic developments. In addition, mid-cap companies may not be well-known to the investing public, may not be followed by the financial press or industry analysts, and may not have institutional ownership.These factors affect the Advisor’s access to information about the companies and the stability of the markets for the companies’ securities. The risk exists that mid-cap companies will not succeed, and the prices of the companies’ shares could dramatically decline in value.Therefore, an investment in the Fund may involve a substantially greater degree of risk than an investment in other mutual funds that seek capital appreciation by investing in more established, larger companies. -5- Investment Style Risk:Different types of securities tend to shift into and out of favor with stock market investors depending on market and economic conditions.Because the Fund invests in securities of mid-cap companies, the Fund’s performance may at times be better or worse than the performance of stock funds that focus on other types of stock strategies or have a broader investment style. Issuer Risk:The value of a security may decline due to poor performance by the issuer of the security.Poor performance may be a result of poor management decisions, competitive pressures, supply or labor problems or shortages, changes in technology, financial problems, or other factors. Performance Summary The bar chart and performance table that follow provide some indication of the risks and variability of investing in the Fund by showing changes in the Fund’s performance for each full calendar year since its inception and by showing how the Fund’s average annual total returns for one year and since inception compare with those of a broad measure of market performance. How the Fund has performed in the past (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Updated performance information, current to the most recent month end, is available at www.ncmcapitalfunds.com or by calling 1-866-515-4626. Calendar Year Total Returns Quarterly Returns During This Time Period Highest: 19.48% (quarter ended September 30, 2009) Lowest: -22.24% (quarter ended December 31, 2008) Year to Date: 6.50% (quarter ended March 31, 2011) -6- Average Annual Total Returns For Periods Ended December 31, 2010: 1 Year Since Inception (July 6, 2007) NCM Capital Mid-Cap Growth Fund Return Before Taxes 23.28% -0.90% Return After Taxes on Distributions 23.28% -0.90% Return After Taxes on Distributions andSale of Fund Shares 15.13% -0.76% Russell Midcap Growth Index (reflects no deduction for fees, expenses or taxes) 26.38% 0.13% The table above shows how the average annual total returns of the Fund compare with those of the Russell Midcap Growth Index.The table also presents the impact of taxes on the Fund’s returns. After-tax returns are calculated using the historical highest individual federal marginal income tax rates and do not reflect the impact of state and local taxes. Actual after-tax returns depend on your tax situation and may differ from those shown. After-tax returns shown are not applicable to investors who hold shares of the Fund through tax-deferred arrangements, such as 401(k) plans or individual retirement accounts. Management of the Fund Investment Advisor NCM Capital Advisers, Inc. Portfolio Manager Maceo K. Sloan, Chief Executive Officer and Chief Investment Officer of the Advisor, has managed the Fund’s portfolio since its inception in 2007. Purchase and Sale of Fund Shares Minimum Initial Investment Subsequent Investments There is no minimum additional investment amount except for those participating in the automatic investment plan, for which the minimum subsequent investment is $50. General Information You may purchase or redeem (sell) shares of the Fund on each day that the New York Stock Exchange is open for business. Transactions may be initiated by written request, by telephone, or through your financial intermediary.Written requests to the Fund should be sent to NCM Capital Mid-Cap Growth Fund, c/o Ultimus Fund Solutions, LLC, P.O. Box 46707, Cincinnati, Ohio 45246-0707.For more information about purchasing and redeeming shares, please see “Investing in the Fund” in this Prospectus or call 1-866-515-4626 for assistance. -7- Tax Information The Fund expects to distribute substantially all of its net investment income and net realized gains to its shareholders at least annually. The Fund’s distributions are generally taxed as ordinary income or capital gains, unless you are investing through a tax-deferred arrangement, such as a 401(k) plan or an individual retirement account. Payments to Broker-Dealers and Other Financial Intermediaries If you purchase the Fund through a broker-dealer or other financial intermediary (such as a bank), the Fund and its related companies may pay the intermediary for the sale of Fund shares and related services. These payments may create a conflict of interest by influencing the broker-dealer or other intermediary and your salesperson to recommend the Fund over another investment. Ask your salesperson or visit your financial intermediary’s website for more information. Other Information About the Investment Objective, Investment Strategies and Risks of the fund The Fund will generally sell an equity security when the security achieves the Advisor’s target price, the Advisor identifies a more attractive investment,the Fund needs to maintain portfolio diversification, or an individual stock experiences declining fundamentals, negative earnings surprise or similar adverse events, or to stop loss. While the Fund’s primary focus is investment in equity securities of mid-cap companies and the Fund is limited to investing up to 20% of its net assets in securities other than those of mid-cap companies under normal market conditions, it has flexibility to invest in other types of securities when the Advisor believes they offer more attractive opportunities or as a temporary defensive measure in response to adverse market, economic, political, or other conditions, or to meet liquidity, redemption, and short-term investing needs.The Fund may from time to time determine that market conditions warrant investing in investment-grade bonds, U.S. government securities, bank certificates of deposit, bankers’ acceptances, commercial paper, repurchase agreements, money market instruments, other types of equity securities (including stock of small-cap and large-cap companies), and to the extent permitted by applicable law and the Fund’s investment restrictions, shares of other investment companies, including exchange-traded funds (“ETFs”).Under such circumstances, the Advisor may invest up to 100% of the Fund’s assets in these investments.To the extent that the Fund invests in money market funds or other investment companies, shareholders of the Fund would indirectly pay both the Fund’s expenses and the expenses relating to those other investment companies with respect to the Fund’s assets invested in such investment companies.To the extent the Fund is invested in short-term investments, it will not be pursuing and may not achieve -8- its investment objective.Under normal circumstances, however, the Fund will also hold money market, repurchase agreement instruments, or similar type investments for funds awaiting investment, to accumulate cash for anticipated purchases of portfolio securities, to allow for shareholder redemptions, and to provide for Fund operating expenses. The Fund’s investment objective may be changed by the Trustees without shareholder approval.An investment in the Fund should not be considered a complete investment program.Whether the Fund is an appropriate investment for an investor will depend largely on his/her financial resources and individual investment goals and objectives.Investors who engage in short-term trading and/or other speculative strategies and styles will not find the Fund to be an appropriate investment vehicle if they want to invest in the Fund for a short period of time. Management of the Fund Investment Advisor The Fund’s investment advisor is NCM Capital Advisers, Inc., 2634 Durham-Chapel Hill Boulevard, Suite 206, Durham, North Carolina 27707.The Advisor serves in this capacity pursuant to an investment advisory agreement with the Trust on behalf of the Fund.Subject to the authority of the Trustees, the Advisor provides guidance and policy direction in connection with its daily management of the Fund’s assets.The Advisor is also responsible for the selection of broker-dealers for executing portfolio transactions, subject to the brokerage policies established by the Trustees, and the provision of certain executive personnel to the Fund. The Advisor, organized as a Delaware corporation in 2003, is an affiliate of NCM Capital Management Group, Inc., which was founded by Maceo K. Sloan in 1986.The Advisor and NCM Capital Management Group, Inc. together have approximately $1.9 billion in assets under management as of March 31, 2011.NCM Capital Management Group, Inc. served as investment sub-advisor to various other mutual funds from 1994 to 2002.The executives and members of the Advisor’s advisory staff have extensive experience in managing investments for clients, including pension and profit sharing plans, corporations, and government entities. The Fund’s portfolio manager is Maceo K. Sloan.Mr. Sloan currently serves as the Chief Executive Officer and Chief Investment Officer of the Advisor.He has served in this capacity since 2003.Mr. Sloan has served as Chief Executive Officer of NCM Capital Management Group, Inc. since 1986.Mr. Sloan makes all final investment decisions for the Fund while working closely with the Advisor’s portfolio management team. The Fund’s Statement of Additional Information (the “SAI”) provides additional information about the portfolio manager’s compensation, other accounts managed by the portfolio manager, and the portfolio manager’s ownership of securities in the Fund. -9- The Advisor’s Compensation.As full compensation for the investment advisory services provided to the Fund, the Advisor receives monthly compensation based on the Fund’s average daily net assets at the annual rate of 0.85% on the first $250 million, 0.75% on the next $500 million, and 0.65% on assets over $750 million.During the Fund’s fiscal year ended February 28, 2011, the Advisor waived its entire advisory fee in the amount of $5,986. Disclosure Regarding Approval of the Investment Advisory Contract.A discussion regarding the Trustees’ basis for approving the investment advisory agreement between the Trust and the Advisor is available in the Fund’s Semiannual Report for the period ended August 31, 2010 and when available, in the Fund’s Semiannual Report for the period ending August 31, 2011.You may obtain a copy of these Semiannual Reports, free of charge, upon request to the Fund. Expense Limitation Agreement.The Advisor and the Trust have entered into a Second Amended and Restated Expense Limitation Agreement (the “Expense Limitation Agreement”) under which the Advisor has agreed effective April 30, 2011 to waive its fees and to assume other expenses of the Fund, if necessary, in an amount that limits “Total Annual Fund Operating Expenses” (exclusive of interest, taxes, brokerage fees and commissions, Acquired Fund Fees and Expenses, extraordinary expenses, and payments, if any, under a Rule 12b-1 Plan) to not more than 1.10% of the average daily net assets of the Fund until July 1, 2012.It is expected that the Expense Limitation Agreement will continue from year-to-year provided such continuance is specifically approved by a majority of the Trustees who (i) are not “interested persons” of the Trust, as defined in the Investment Company Act of 1940, as amended (the “1940 Act”), or a party to the Expense Limitation Agreement and (ii) have no direct or indirect financial interest in the operation of the Expense Limitation Agreement.The Expense Limitation Agreement may also be terminated by the Advisor and the Trust at the end of the then current term upon not less than 90 days’ notice to the other party as set forth in the Expense Limitation Agreement. Brokerage Practices.In selecting brokers and dealers to execute portfolio transactions, the Advisor may consider research and brokerage services furnished to the Advisor or its affiliates.The Advisor may not consider sales of shares of the Fund as a factor in the selection of brokers and dealers, but may place portfolio transactions with brokers and dealers that promote or sell the Fund’s shares so long as such transactions are done in accordance with the policies and procedures established by the Trustees that are designed to ensure that the selection is based on the quality of execution and not on sales efforts.When placing portfolio transactions with a broker or dealer, the Advisor may aggregate securities to be sold or purchased for the Fund with those to be sold or purchased for other advisory accounts managed by the Advisor.In aggregating such securities, the Advisor will average the transaction as to price and will allocate available investments in a manner that the Advisor believes to be fair and reasonable to the Fund and such other advisory accounts.An aggregated order will generally be allocated on a pro rata basis among all participating accounts, based on the relative dollar values of the participating accounts, or using any other method deemed to be fair to the participating accounts, with any exceptions to such methods involving the Fund being reported to the Trustees. -10- Board of Trustees The Fund is a series of the Trust, an open-end management investment company organized as a Delaware statutory trust on December 4, 2006.The Trustees supervise the operations of the Fund according to applicable state and federal law, and are responsible for the overall management of the Fund’s business affairs. Administrator And Transfer Agent Ultimus Fund Solutions, LLC (“Ultimus” or the “Transfer Agent”, as appropriate), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Fund’s administrator, transfer agent and fund accounting agent.Management and administrative services of Ultimus include (i) providing office space, equipment and officers and clerical personnel to the Fund, (ii) obtaining valuations, calculating net asset values and performing other accounting, tax and financial services, (iii) recordkeeping, (iv) regulatory, compliance and reporting services, (v) processing shareholder account transactions and disbursing dividends and distributions, and (vi) supervising custodial and other third party services. Distributor Ultimus Fund Distributors, LLC (the “Distributor”) is the principal underwriter of the Fund’s shares and serves as the exclusive agent for the distribution of the Fund’s shares. The Distributor may sell the Fund’s shares to or through qualified securities dealers or other approved entities. The Distributor is a wholly-owned subsidiary of Ultimus but is not affiliated with the Advisor. Distribution Plan The Fund has adopted a Distribution Plan in accordance with Rule 12b-1 under the 1940 Act (the “Distribution Plan”)that allows the Fund to pay for certain expenses related to the distribution of its shares (“12b-1 fees”), including, among other things, payments to securities dealers and other persons (including the Distributor and its affiliates) who are engaged in the sale of shares of the Fund and who may be advising investors regarding the purchase, sale or retention of Fund shares; expenses of maintaining personnel who engage in or support distribution of shares or who render shareholder support services not otherwise provided by the Transfer Agent or the Trust; expenses of formulating and implementing marketing and promotional activities, including direct mail promotions and mass media advertising; expenses of preparing, printing and distributing sales literature and prospectuses and statements of additional information and reports for recipients other than existing shareholders of the Fund; expenses of obtaining such information, analysis and reports with respect to marketing and promotional activities as the Trust may, from time to time, deem advisable; and any other expenses related to the distribution of the Fund’s shares. The annual limitation for payment of expenses pursuant to the Distribution Plan is 0.25% of the Fund’s average daily net assets.In the event the Distribution Plan is terminated by the Fund in accordance with its terms, the Fund will not be required to make any payments for expenses incurred after the date the Plan terminates.Because 12b-1 fees are paid out of the Fund’s assets on an on-going basis, these fees, over time, will increase -11- the cost of your investment and may cost you more than paying other types of sales charges. Other Information on Expenses In addition to the investment advisory fee and 12b-1 fees, the Fund pays all expenses not assumed by the Advisor, including, without limitation, the following: the fees and expenses of its independent registered public accounting firm and of its legal counsel; the costs of printing and mailing to shareholders annual and semi-annual reports, proxy statements, prospectuses, SAIs, and supplements thereto; bank transaction charges and custodian’s fees; any proxy solicitors’ fees and expenses; filing fees; any federal, state, or local income or other taxes; any interest; any membership fees of the Investment Company Institute and similar organizations; fidelity bond and Trustees’ liability insurance premiums; and any extraordinary expenses, such as indemnification payments or damages awarded in litigation or settlements made. Annual Fund Operating Expenses.In the section entitled “Fund Summary – Fees and Expenses of the Fund”, the “Total Annual Fund Operating Expenses” are based upon the actual expenses incurred by the Fund during the fiscal year ended February 28, 2011. Investing in the Fund Minimum Investment The Fund’s shares are sold and redeemed at net asset value.Shares may be purchased directly through the Fund, by any account managed by the Advisor and any other institutional investor, or by any broker-dealer authorized to sell shares of the Fund.The minimum initial investment is $1,000 (unless purchased through an automatic investment plan).The Fund may, in the Advisor’s sole discretion, accept certain accounts with less than the minimum investment. Purchase and Redemption Price Determining the Fund’s Net Asset Value.The price at which you purchase or redeem shares is based on the next calculation of net asset value after an order is received by the Fund in proper form.See “Purchasing Shares” and “Redeeming Shares” for instructions regarding the “proper form” for purchases and redemptions, respectively.The Fund’s net asset value per share is calculated by dividing the value of the Fund’s total assets, less liabilities (including Fund expenses, which are accrued daily), by the total number of outstanding shares of the Fund.The net asset value per share of the Fund is normally determined as of the time regular trading closes on the New York Stock Exchange (“NYSE”), currently 4:00 p.m. Eastern time, Monday through Friday, except when the NYSE closes earlier. The Fund does not calculate net asset value on holidays or weekends when the NYSE is closed. The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees.In determining the value of the Fund’s total assets, portfolio securities are generally calculated at market value by quotations from the primary market in which they are traded.Instruments with -12- maturities of 60 days or less are valued at amortized cost, which approximates market value.The Fund normally uses third party pricing services to obtain market quotations.Securities and assets for which representative market quotations are not readily available or which cannot be accurately valued using the Fund’s normal pricing procedures are valued at fair value as determined in good faith under policies approved by the Trustees.Fair value pricing may be used, for example, in situations where (i) a portfolio security, such as a mid-cap stock, is so thinly traded that there have been no transactions for that stock over an extended period of time; (ii) the exchange on which the portfolio security is principally traded closes early; or (iii) trading of the particular portfolio security is halted during the day and does not resume prior to the Fund’s net asset value calculation.Pursuant to policies adopted by the Trustees, the Advisor consults with the Administrator on a regular basis regarding the need for fair value pricing.The Advisor is responsible for notifying the Trustees (or the Trust’s Fair Value Committee) when it believes that fair value pricing is required for a particular security.The Fund’s policies regarding fair value pricing are intended to result in a calculation of the Fund’s net asset value that fairly reflects portfolio security values as of the time of pricing.A portfolio security’s “fair value” price may differ from the price next available for that portfolio security using the Fund’s normal pricing procedures, and the fair value price may differ substantially from the price at which the security may ultimately be traded or sold.If such fair value price differs from the price that would have been determined using the Fund’s normal pricing procedures, a shareholder may receive more or less proceeds or shares from redemptions or purchases of Fund shares, respectively, than a shareholder would have otherwise received if the security were priced using the Fund’s normal pricing procedures.To the extent the Fund invests in other open-end investment companies that are registered under the 1940 Act, the Fund’s net asset value calculations are based upon the net asset value reported by such registered open-end investment companies, and the prospectuses for these companies explain the circumstances under which they will use fair value pricing and the effects of using fair value pricing.The Trustees monitor and evaluate the Fund’s use of fair value pricing, and periodically review the results of any fair valuation under the Fund’s fair valuation policies. Purchasing Shares Regular Mail Orders.An application may be obtained by contacting the Fund at 1-866-515-4626.Payment for shares must be made by check from a U.S. financial institution and payable in U.S. dollars. The Fund does not accept checks drawn on non-U.S. financial institutions, cash, money orders, credit card checks, starter checks, post-dated checks, traveler’s checks, cashier’s checks for less than $10,000 or third party checks. If checks are returned due to insufficient funds or other reasons, the purchase will be canceled. The prospective investor will also be responsible for any losses or expenses incurred by the Fund or the Transfer Agent. The Fund may redeem shares of the Fund already owned by the purchaser or another identically registered account to recover any such losses.For regular mail orders, please complete an account application and mail it, along with your check made payable to “NCM Capital Mid-Cap Growth Fund”, to: NCM Capital Mid-Cap Growth Fund c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 -13- The application must contain your Social Security Number (“SSN”) or Taxpayer Identification Number (“TIN”).Taxes are not withheld from distributions to U.S. investors if certain IRS requirements regarding the SSN or TIN are met. By sending your check to the Fund, please be aware that you are authorizing the Fund to make a one-time electronic debit from your account at the financial institution indicated on your check.Your bank account will be debited as early as the same day the Fund receives your payment in the amount of your check; no additional amount will be added to the total.The transaction will appear on your bank statement.Your original check will be destroyed once processed, and you will not receive your cancelled check back.If the Fund cannot post the transaction electronically, you authorize the Fund to present an image copy of your check for payment. Bank Wire Purchases.Purchases may also be made through bank wire orders.To establish a new account or add to an existing account by wire, please call the Fund at1-866-515-4626 for wire instructions and to advise the Fund of the investment, dollar amount, and account identification number. The Fund requires advance notification of all wire purchases in order to ensure that the wire is received in proper form and that your account is subsequently credited in a timely fashion for a given trade date. Failure to notify the Transfer Agent prior to the transmittal of the bank wire may result in a delay in purchasing shares of the Fund. An order is considered received when the Fund receives payment by wire in proper form, provided that the completed account application has been accepted by the Transfer Agent and determined to be in proper form. See “Purchasing Shares – Regular Mail Orders” above. Purchases Through Brokers or Financial Institutions.The Fund has authorized certain brokers and other financial institutions to accept purchase and redemption orders on its behalf and such organizations are authorized to designate intermediaries to accept orders on behalf of the Fund.Such orders will be deemed to have been received by the Fund when an authorized broker or financial institution, or its authorized designee, receives the order, subject to the order being accepted by the Fund in proper form.The orders will be priced at the next calculation of the Fund’s net asset value after your broker or financial institution, or its authorized designee, receives the orders.You may be charged a fee by your broker or financial institution if shares are purchased through that organization. Additional Investments.You may also add to your account by mail or wire at any time by purchasing shares at the then current net asset value.There is no minimum additional investment amount.Before adding to your account by bank wire, please call the Fund at 1-866-515-4626 for wire instructions and to advise the Fund of the investment, dollar amount, and account identification number.Mail orders should include, if possible, the “Invest by Mail” stub that is attached to your confirmation statement.Otherwise, please identify your account in a letter accompanying your purchase payment. Automatic Investment Plan and Direct Deposit Plans.The automatic investment plan enables shareholders to make regular monthly or quarterly investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Fund will automatically charge the shareholder’s checking account for the -14- amount specified ($50 minimum), which will automatically be invested in shares at the net asset value on or about the 15th day and/or the last business day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing to the Fund. Your employer may offer a direct deposit plan which will allow you to have all or a portion of your paycheck transferred automatically to purchase shares of the Fund.Social security recipients may have all or a portion of their social security check transferred automatically to purchase shares of the Fund. Please call the Transfer Agent at 1-866-515-4626 for more information. Purchases In Kind.You may, if the Fund approves, purchase shares of the Fund with securities that are eligible for purchase by the Fund (consistent with the Fund’s investment restrictions, policies, and goals) and that have a value that is readily ascertainable in accordance with the Fund’s valuation policies.To ascertain whether your securities will qualify to be accepted as a purchase in kind for the Fund, please contact the Advisor at 1-866-515-4626.If accepted, the securities will be valued using the same criteria and methods for valuing securities to compute the Fund’s net asset value. Additional Information.The Fund normally does not issue stock certificates.Evidence of ownership of shares is provided through entry in the Fund’s share registry.Investors receive periodic account statements (and, where applicable, purchase confirmations) that show the number of shares owned.The Fund reserves the right to (i) refuse to accept any request to purchase shares of the Fund for any reason, and (ii) suspend its offering of shares at any time. Important Information about Procedures for Opening a New Account.Under the Uniting and Strengthening America by Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act of 2001), the Fund is required to obtain, verify, and record information to enable the Fund to form a reasonable belief as to the identity of each customer who opens an account.Consequently, when an investor opens an account, the Fund will ask for, among other things, the investor’s name, street address, date of birth (for an individual), social security or other tax identification number, and other information that will allow the Fund to identify the investor.The Fund may also ask to see the investor’s driver’s license or other identifying documents.An investor’s account application will not be considered “complete” and, therefore, an account will not be opened and the investor’s money will not be invested until the Fund receives this required information. Federal law prohibits the Fund and other financial institutions from opening a new account unless they receive the minimum identifying information listed above. If after opening the investor’s account the Fund is unable to verify the investor’s identity after reasonable efforts, as determined by the Fund in its sole discretion, the Fund may (i) restrict redemptions and further investments until the investor’s identity is verified; and (ii) close the investor’s account without notice and return the investor’s redemption proceeds to the investor.If the Fund closes an investor’s account because the Fund was unable to verify the investor’s identity, the Fund will value the account in accordance with the Fund’s next net asset value calculated after the investor’s account is closed.In -15- that case, the investor’s redemption proceeds may be worth more or less than the investor’s original investment.The Fund will not be responsible for any losses incurred due to the Fund’s inability to verify the identity of any investor opening an account. Redeeming Shares Mail Redemptions.Mail redemption requests should be addressed to: Regular Mail Express/Overnight Mail NCM Capital Mid-Cap Growth Fund NCM Capital Mid-Cap Growth Fund c/o Ultimus Fund Solutions, LLC c/o Ultimus Fund Solutions, LLC P.O. Box 46707 225 Pictoria Drive, Suite 450 Cincinnati, Ohio 45246-0707 Cincinnati, Ohio 45246 Mail redemption requests should include the following: Your letter of instruction specifying the Fund, account number, and number of shares (or the dollar amount) to be redeemed.This request must be signed by all registered shareholders in the exact names in which they are registered; Any required signature guarantees (see under the “Signature Guarantees” heading); and Other supporting legal documents, if required in the case of estates, trusts, guardianships, custodianships, corporations, pension or profit sharing plans, and other entities. Telephone Redemptions. Unless you specifically decline the telephone redemption privilege on your account application, you may also redeem shares having a value of $50,000 or less by telephone by calling the Transfer Agent at 1-866-515-4626. Telephone redemptions may be requested only if the proceeds are to be sent to the shareholder of record and mailed to the address on record with the Fund. Account designations may be changed by sending the Transfer Agent a written request with all signatures guaranteed as described in the “Signature Guarantees” section below. The Transfer Agent requires personal identification before accepting any redemption request by telephone, and telephone redemption instructions may be recorded. If reasonable procedures are followed by the Transfer Agent, neither the Transfer Agent nor the Fund will be liable for losses due to unauthorized or fraudulent telephone instructions. In the event of drastic economic or market changes, a shareholder may experience difficulty in redeeming shares by telephone. If such a case should occur, redemption by mail should be considered. Bank Wire Redemptions. Redemption requests may direct that the proceeds be wired directly to your existing account in any commercial bank or brokerage firm in the United States as designated on your account application. If your instructions request a redemption by wire, you will be charged a $15 processing fee by the Fund’s custodian. The Fund reserves the right, upon 30 days’ written notice, to change the processing fee. All charges will be deducted from your account by redemption of shares in your account. Your bank or brokerage firm may also impose a charge for processing the wire. In the event that wire transfer of funds is impossible or impractical, the redemption proceeds will be sent by mail to the address of record for the account. -16- Through Your Broker or Financial Institution. You may also redeem your shares through a broker or financial institution that has been authorized to accept orders on behalf of the Fund at the net asset value next determined after your order is received by such organization in proper form.Net asset value is normally determined as of 4:00 p.m., Eastern time.Your broker or financial institution may require a redemption request to be received at an earlier time during the day in order for your redemption to be effective as of the day the order is received.These organizations may be authorized to designate other intermediaries to act in this capacity. Such an organization may charge you transaction fees on redemptions of Fund shares and may impose other charges or restrictions or account options that differ from those applicable to shareholders who redeem shares directly through the Transfer Agent. Minimum Account Size.The Trustees reserve the right to redeem involuntarily any account having a value of less than $1,000 (due to redemptions or transfers, and not due to market action) upon 30 days’ prior written notice.If the shareholder brings his account value up to $1,000 during the notice period, the account will not be redeemed.Redemptions from retirement accounts may be subject to federal income tax. Redemptions In Kind.The Fund does not intend, under normal circumstances, to redeem its shares by payment in kind.It is possible, however, that conditions may arise in the future which would, in the opinion of the Trustees, make it undesirable for the Fund to pay for all redemptions in cash.In such a case, the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the Fund’s net asset value per share.Shareholders receiving securities may incur brokerage costs when the securities are sold.An irrevocable election has been filed under Rule 18f-1 of the 1940 Act, wherein the Fund must pay redemptions in cash, rather than in kind, to any shareholder of record of the Fund who redeems during any 90-day period, the lesser of (a) $250,000 or (b) 1% of the Fund’s net assets at the beginning of such period.Redemption requests in excess of this limit may be satisfied in cash or in kind at the Fund’s election. Signature Guarantees. To protect you and the Fund against fraud, certain requests require a signature guarantee. A signature guarantee verifies the authenticity of your signature. You will need to have your signature guaranteed in certain situations, such as: (1) If the shares redeemed have a value of more than $50,000; (2) If you are changing a shareholder’s name of record; (3) If the payment of the proceeds of a redemption of any amount are to be sent to any person, address or bank account not on record; (4) If the redemption of any amount is to occur where the name(s) or the address on your account has changed within the previous 15 days; or (5) If you are transferring Fund shares to another account with a different registration (name/ownership) from yours. -17- The Fund will accept signatures guaranteed by a domestic bank or trust company, broker, dealer, clearing agency, savings association, or other financial institution which participates in the STAMP Medallion signature guarantee program sponsored by the Securities Transfer Association. Signature guarantees from financial institutions which do not participate in the STAMP Medallion program will not be accepted. A notary public cannot provide a signature guarantee. Members of STAMP are subject to dollar limitations which must be considered when requesting their guarantee. The Fund may reject any signature guaranteed transaction if it believes the transaction would otherwise be improper. The Fund and the Transfer Agent reserve the right to require signature guarantees on all redemptions. The Fund and the Transfer Agent reserve the right to amend these standards at any time without notice. Redemption requests by corporate and fiduciary shareholders must be accompanied by appropriate documentation establishing the authority of the person seeking to act on behalf of the account. Forms of resolutions and other documentation to assist in compliance with the Transfer Agent’s procedures may be obtained by calling the Transfer Agent at 1-866-515-4626. Miscellaneous.Your redemption proceeds normally will be sent to you within 7 days after receipt of your redemption request in proper form.The Fund may delay forwarding a redemption check for recently purchased shares while it determines whether the purchase payment will be honored.Such delay (normally no more than 15 calendar days) may be reduced or avoided if the purchase is made by certified check or wire transfer.In all cases, the net asset value next determined after receipt of the request for redemption will be used in processing the redemption request.The Fund reserves the right to suspend any redemption request involving recently purchased shares until the check for the recently purchased shares has clearedThe Fund may suspend redemptions, if permitted by the 1940 Act, for any period during which the NYSE is closed or during which trading is restricted by the Securities and Exchange Commission (“SEC”) or if the SEC declares that an emergency exists.Redemptions may be suspended during other periods permitted by the SEC for the protection of the Fund’s shareholders. Frequent Purchases and Redemptions Frequent purchases and redemptions (“Frequent Trading”) of shares of the Fund may present a number of risks to other shareholders of the Fund.These risks may include, among other things, dilution in the value of shares of the Fund held by long-term shareholders, interference with the efficient management by the Advisor of the Fund’s portfolio holdings, and increased brokerage and administration costs.Due to the potential of a thin market for the Fund’s mid-cap portfolio securities, as well as overall adverse market, economic, political, or other conditions affecting the sale price of portfolio securities, the Fund could face untimely losses as a result of having to sell portfolio securities prematurely to meet redemptions.Current shareholders of the Fund may face unfavorable impacts as mid-cap securities may be more volatile than securities for larger, more established companies and it may be more difficult to sell a significant amount of shares to meet redemptions in a limited market.Frequent Trading may also increase portfolio turnover, which may result in increased capital gains taxes for shareholders of the Fund.These capital gains could include short-term capital gains taxed at ordinary income tax rates. -18- The Trustees have adopted a policy that is intended to identify and discourage Frequent Trading by shareholders of the Fund.The Fund does not accommodate Frequent Trading.Under the Fund’s policy, the Advisor has the discretion to refuse to accept further purchase orders from an investor if the Advisor believes the investor has a pattern of Frequent Trading that the Advisor considers not to be in the best interests of the other shareholders.To assist the Advisor in identifying possible Frequent Trading patterns, the Transfer Agent provides a daily record of the Fund’s shareholder trades to the Advisor.The Transfer Agent also assists the Advisor in monitoring and testing shareholder purchase and redemption orders for possible incidents of Frequent Trading.Under the Fund’s policy regarding Frequent Trading, the Fund intends to limit investments from investor accounts that purchase and redeem shares over a period of less than ten days in which (i) the redemption amount is within ten percent of the previous purchase amount(s); (ii) the redemption amount is greater than $10,000; and (iii) two or more such redemptions occur during a 60 calendar day period.In the event such a purchase and redemption pattern occurs, an investor account and any other account with the same taxpayer identification number will be precluded from investing in the Fund for at least 30 calendar days after the redemption transaction. The Fund uses reasonable means available to ensure these restrictions are applied uniformly.However, when financial intermediaries establish omnibus accounts in the Fund for their clients, the Fund may not be able to monitor the individual clients’ trading activity.The Fund reviews trading activity at the omnibus account level, and looks for activity that may indicate potential frequent trading or market-timing.If the Fund detects suspicious trading activity, the Fund will seek the assistance of the intermediary to investigate that trading activity and take appropriate action, including prohibiting additional purchases of Fund shares by the intermediary and/or its client.Each intermediary that offers shares of the Fund through an omnibus account has entered into an information sharing agreement with the Fund designed to assist the Fund in stopping Frequent Trading.Intermediaries may apply frequent-trading policies that differ from those described in this Prospectus.If you invest in the Fund through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Intermediaries may apply frequent trading policies that differ from those described in this Prospectus.If you invest with the Fund through an intermediary, please read that firm’s program materials carefully to learn of any rules or fees that may apply. Although the Fund has taken steps to discourage Frequent Trading of the Fund’s shares, there is no guarantee that such trading will not occur. -19- Other Important Investment Information Dividends, Distributions and Taxes The following information is meant as a general summary for U.S. taxpayers.Additional tax information appears in the SAI.Shareholders should rely on their own tax advisors for advice about the particular federal, state, and local tax consequences of investing in the Fund. The Fund will distribute most of its income and realized gains to its shareholders every year.Dividends paid by the Fund derived from net investment income, if any, are paid quarterly and capital gains distributions, if any, are made at least annually.Shareholders may elect to receive dividends from net investment income or capital gains distributions, if any, in cash or reinvest them in additional Fund shares.Although the Fund is not taxed on amounts it distributes, shareholders will generally be taxed on distributions regardless of whether distributions are paid by the Fund in cash or are reinvested in additional Fund shares. Distributions attributable to net investment income and short-term capital gains are generally taxed as ordinary income, although certain income dividends may be taxed to non-corporate shareholders at long-term capital gains rates.Distributions of long-term capital gains are generally taxed as long-term capital gains, regardless of how long a shareholder as held Fund shares.Distributions may be subject to state and local taxes, as well as federal taxes. In general, a shareholder who sells or redeems shares will realize a capital gain or loss, which will be long-term or short-term depending upon the shareholder’s holding period of Fund shares. As with all mutual funds, the Fund may be required to withhold U.S. federal income tax (presently at the rate of 28%) on all taxable distributions payable to shareholders who fail to provide the Fund with their correct taxpayer identification numbers or to make required certifications, or who have been notified by the IRS that they are subject to backup withholding.Backup withholding is not an additional tax; rather, it is a way in which the IRS ensures it will collect taxes otherwise due.Any amounts withheld may be credited against a shareholder’s U.S. federal income tax liability. Shareholders should consult with their own tax advisors to ensure distributions and sale of Fund shares are treated appropriately on their income tax returns. -20- Financial Highlights The financial highlights table is intended to help you understand the Fund’s financial performance for the period of its operations.Certain information reflects financial results for a single Fund share.The total returns in the table represent the rate that an investor would have earned or lost on an investment in the Fund (assuming reinvestment of all dividends and distributions).This information has been audited by BBD, LLP (formerly known as Briggs, Bunting & Dougherty, LLP ), whose report, along with the Fund’s financial statements, is included in the Annual Report to shareholders, which may be obtained at no charge by calling the Fund at 1-866-515-4626. NCM Capital Mid-Cap Growth Fund(a) Per share data for a share outstanding throughout each period: Period Ended Years Ended February 28, February 29, 2011 2010 2009 2008 (b) Net asset value at beginning of period $ 7.74 $ 4.86 $ 9.01 $ 10.00 Income (loss) from investment operations: Net investment loss (0.05 ) (0.04 ) (0.03 ) (0.04 ) Net realized and unrealized gains (losses) on investments 2.52 2.92 (4.12 ) (0.95 ) Total from investment operations 2.47 2.88 (4.15 ) (0.99 ) Net asset value at end of period $ 10.21 $ 7.74 $ 4.86 $ 9.01 Total return (c) 31.91% 59.26% (46.06% ) (9.90% ) (d) Net assets at end of period (000's) $ 1,002 $ 561 $ 255 $ 449 Ratio of total expenses to average net assets (e) 22.48% 50.72% 61.45% 59.10% (f) Ratio of net expenses to average net assets(Note 4) 1.55% 1.55% 1.55% 1.55% (f) Ratio of net investment loss to average net assets (0.69% ) (0.62% ) (0.48% ) (0.88% ) (f) Portfolio turnover rate 109% 94% 128% 60% (d) (a) Prior to November 16, 2009, known as NCM Capital Mid-Cap Growth Fund - No Load Class. (b) Represents the period from the initial public offering of shares (July 6, 2007) to February 29, 2008. (c) Total return is a measure of the change in value of an investment in the Fund over the periods covered, which assumes dividends or capital gains distributions, if any, are reinvested in shares of the Fund.Returns shown do not reflect the deduction of taxes a shareholder would pay on Fund distributions or the redemption of Fund shares. (d) Not annualized. (e) Ratios were determined based on expenses prior to any waivers of advisory fees by the Adviser and/or expense reimbursements. (f) Annualized. -21- Rev. June 2010 Privacy Notice FACTS WHAT DOES THE NCM CAPITAL INVESTMENT TRUST DO WITH YOUR PERSONAL INFORMATION? Why? Financial companies choose how they share your personal information.Federal law gives consumers the right to limit some but not all sharing.Federal law also requires us to tell you how we collect, share, and protect your personal information.Please read this notice carefully to understand what we do. What? The types of personal information we collect and share depend on the product or service you have with us.This information can include: § Social Security number § Assets § Retirement Assets § Transaction History § Checking Account Information § Purchase History § Account Balances § Account Transactions § Wire Transfer Instructions When you are no longer our customer, we continue to share your information as described in this notice. How? All financial companies need to share your personal information to run their everyday business.In the section below, we list the reasons financial companies can share their customers’ personal information; the reasons the NCM Capital Investment Trust chooses to share; and whether you can limit this sharing. Reasons we can share your personal information Does the NCM Capital Investment Trust share? Can you limit this sharing? For our everyday business purposes – Such as to process your transactions, maintain your account(s), respond to court orders and legal investigations, or report to credit bureaus Yes No For our marketing purposes – to offer our products and services to you No We don’t share For joint marketing with other financial companies No We don’t share For our affiliates’ everyday business purposes – information about your transactions and experiences No We don’t share For our affiliates’ everyday business purposes – information about your creditworthiness No We don’t share For nonaffiliates to market to you No We don’t share Questions? Call 1-866-515-4626 [This is not part of the Prospectus.] -22- Page 2 Who we are Who is providing this notice? NCM Capital Investment Trust Ultimus Fund Distributors, LLC (Distributor) Ultimus Fund Solutions, LLC (Administrator) What we do How does the NCM Capital Investment Trust protect my personal information? To protect your personal information from unauthorized access and use, we use security measures that comply with federal law.These measures include computer safeguards and secured files and buildings. Our service providers are held accountable for adhering to strict policies and procedures to prevent any misuse of your nonpublic personal information. How does the NCM Capital Investment Trust collect my personal information? We collect your personal information, for example, when you § Open an account § Provide account information § Give us your contact information § Make deposits or withdrawals from your account § Make a wire transfer § Tell us where to send the money § Tell us who receives the money § Show your government-issued ID § Show your driver’s license We also collect your personal information from other companies. Why can’t I limit all sharing? Federal law gives you the right to limit only § Sharingfor affiliates’ everyday business purposes – information about your creditworthiness § Affiliates from using your information to market to you § Sharing for nonaffiliates to market to you State laws and individual companies may give you additional rights to limit sharing. Definitions Affiliates Companies related by common ownership or control.They can be financial and nonfinancial companies. § NCM Capital Advisers, Inc., the investment adviser to the NCM Capital Investment Trust, could be deemed to be an affiliate. Nonaffiliates Companies not related by common ownership or control.They can be financial and nonfinancial companies § The NCM Capital Investment Trust does not share with nonaffiliates so they can market to you. Joint marketing A formal agreement between nonaffiliated financial companies that together market financial products or services to you. § The NCM Capital Investment Trust doesn’t jointly market. [This is not part of the Prospectus.] -23- Additional Information NCM Capital Mid-Cap Growth Fund Additional information about the Fund is available in the Fund’s SAI, which is incorporated by reference into this Prospectus.A description of the Fund’s policies and procedures with respect to the disclosure of its portfolio securities is available in the SAI. Additional information about the Fund’s investments is also available in the Fund’s Annual and Semiannual Reports to shareholders.The Fund’s Annual Report includes a discussion of market conditions and investment strategies that significantly affected the Fund’s performance during its last fiscal year. This Prospectus, the SAI and the Annual and Semiannual Reports are available free of charge upon request (you may also request other information about the Fund or make shareholder inquiries) by contacting the Fund as follows: By telephone: 1-866-515-4626 By mail: NCM Capital Mid-Cap Growth Fund c/o Ultimus Fund Solutions, LLC P.O. Box 46707 Cincinnati, Ohio 45246-0707 On the Internet: www.ncmcapitalfunds.com Only one copy of a Prospectus or an Annual or Semiannual Report will be sent to each household address. This process, known as “Householding,” is used for most required shareholder mailings. (It does not apply to confirmations of transactions and account statements, however.) You may, of course, request an additional copy of the Prospectus or an Annual or Semiannual Report or make shareholder inquiries at any time by calling or writing the Fund. You may also request that Householding be eliminated from all your required mailings. Information about the Fund (including the SAI) can also be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.Inquiries on the operations of the public reference room may be made by calling the SEC at 1-202-551-8090.Reports and other information about the Fund are available on the EDGAR Database on the SEC’s Internet site at www.sec.gov and copies of this information may be obtained, upon payment of a duplicating fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the SEC’s Public Reference Section, Washington, D.C.20549-1520. Investment Company Act file number 811-22015 -24- STATEMENT OF ADDITIONAL INFORMATION NCM Capital Mid-Cap Growth Fund Ticker NCMMX July 1, 2011 A series of the NCM Capital Investment Trust 2634 Durham-Chapel Hill Boulevard, Suite 206 Durham, North Carolina 27707 Telephone No. 1-866-515-4626 TABLE OF CONTENTS Page OTHER INVESTMENT POLICIES 2 INVESTMENT LIMITATIONS 10 PORTFOLIO TRANSACTIONS 11 DESCRIPTION OF THE TRUST 12 MANAGEMENT AND OTHER SERVICE PROVIDERS 13 ADDITIONAL PURCHASE AND REDEMPTION INFORMATION 21 SPECIAL SHAREHOLDER SERVICES 23 DISCLOSURE OF PORTFOLIO HOLDINGS 24 NET ASSET VALUE 25 ADDITIONAL TAX INFORMATION 26 ADDITIONAL INFORMATION ON PERFORMANCE 29 FINANCIAL STATEMENTS 31 APPENDIX A – DESCRIPTION OF RATINGS 32 APPENDIX B – PROXY VOTING POLICIES 36 This Statement of Additional Information (“SAI”) is meant to be read in conjunction with the prospectus for the NCM Capital Mid-Cap Growth Fund (“Fund”), dated the same date as this SAI (“Prospectus”), and is incorporated by reference in its entirety into the Prospectus.Because this SAI is not itself a prospectus, no investment in shares of the Fund should be made solely upon the information contained herein.Copies of the Fund’s Prospectus, Annual Report, and/or Semiannual Report may be obtained at no charge by writing or calling the Fund at the address or phone number shown above.Capitalized terms used but not defined herein have the same meanings as in the Prospectus. OTHER INVESTMENT POLICIES The NCM Capital Investment Trust (“Trust”) was organized on December 4, 2006 as a Delaware statutory trust and is registered with the Securities and Exchange Commission (“SEC”) as an open-end management investment company.The Fund is a separate, diversified series of the Trust.The following policies supplement the Fund’s investment objective and policies as described in the Prospectus.Attached to the SAI is Appendix A, which contains descriptions of the rating symbols used by nationally recognized statistical rating organizations for securities in which the Fund may invest. GENERAL INVESTMENT RISKS.All investments in securities and other financial instruments involve a risk of financial loss.No assurance can be given that the Fund’s investment program will be successful.Investors should carefully review the descriptions of the Fund’s investments and their risks described in the Prospectus and this SAI. EQUITY SECURITIES.The equity portion of the Fund’s portfolio will generally be comprised of common stocks traded on domestic securities exchanges or on the over-the-counter market as described in the Prospectus.In addition to common stocks, the equity portion of the Fund’s portfolio may also include preferred stocks and convertible preferred stocks.Prices of equity securities in which the Fund invests may fluctuate in response to many factors, including, but not limited to, the activities of the individual companies whose securities the Fund owns, general market and economic conditions, interest rates, and specific industry changes.Such price fluctuations subject the Fund to potential losses.In addition, regardless of any one company’s particular prospects, a declining stock market may produce a decline in prices for all equity securities, which could also result in losses for the Fund.Market declines may continue for an indefinite period of time, and investors should understand that during temporary or extended bear markets, the value of equity securities will most likely decline. In certain circumstances, the Fund might invest in equity securities other than equity securities of mid-cap companies, including securities of small-cap or large-cap companies.Investing in the securities of small-cap companies generally involves substantially greater risk than investing in larger, more established companies.This greater risk is, in part, attributable to the fact that the securities of small-cap companies usually have more limited marketability and, therefore, may be more volatile than securities of larger, more established companies or the market averages in general.Because small-cap companies normally have fewer shares outstanding than larger companies, it may be more difficult to buy or sell significant amounts of such shares without an unfavorable impact on prevailing prices.Another risk factor is that small-cap companies often have limited product lines, markets, or financial resources and may lack management depth.Additionally, small-cap companies are typically subject to greater changes in earnings and business prospects than are larger, more established companies.Small-cap companies may not be well-known to the investing public, may not be followed by the financial press or industry analysts, and may not have institutional ownership.These factors may affect the access of NCM Capital Advisers, Inc., the Fund’s investment adviser (“Advisor”), to information about the companies and the stability of the markets for the companies’ securities.Small-cap companies may be more vulnerable than larger companies to adverse business or economic developments.Although investing in securities of small-cap companies offers potential above-average returns if the companies are successful, the risk exists that the companies will not succeed, and the prices of the companies’ shares could dramatically decline in value. There are also special risks associated with investing in preferred stock, including the following: Deferral and Nonpayment.Preferred stock may include provisions that permit the issuer, at its discretion, to defer or fail to pay distributions for a stated period without any adverse consequences to the issuer. Subordination.Preferred stock may be subordinated to bonds and other debt securities in a company's capital structure in terms of priority to corporate income and liquidation payments upon the bankruptcy or other liquidation of the issuer, and therefore will be subject to significantly greater credit risk than more senior debt instruments.Consequently, in the event an issuer were to go through a bankruptcy or liquidation, the subordinated right to payment of the Fund as a holder of the issuer’s preferred stock could adversely affect the value of the Fund’s investment and an investor could incur a loss of investment in the Fund as a result. Liquidity.Preferred stock may be more thinly traded and substantially less liquid than many other types of securities, such as common stocks or U.S. government securities.This lack of market liquidity may adversely affect the value of the Fund's investment in the preferred stock, and an investor could incur a loss of investment in the Fund as a result. 2 Limited Voting Rights.Generally, preferred stock offers no voting rights with respect to the issuing company unless preferred dividends have been in arrears for a specified number of periods. Special Redemption Rights.The terms of a preferred stock series may, in certain circumstances, allow the issuer of the preferred stock to redeem the securities prior to a specified date.As with call provisions, a redemption by the issuer may negatively impact the return of the shares of preferred stock held by the Fund. CONVERTIBLE SECURITIES.Although the equity investments of the Fund consist primarily of common and preferred stocks, the Fund may buy securities convertible into common stock if, for example, the Advisor believes that a company’s convertible securities are undervalued in the market.Convertible securities eligible for purchase by the Fund include convertible bonds, convertible preferred stocks, and warrants.A warrant is an instrument issued by a corporation which gives the holder the right to subscribe to a specific amount of the corporation’s capital stock at a set price for a specified period of time.Warrants do not represent ownership of the securities, but only the right to buy the securities.The prices of warrants do not necessarily move parallel to the prices of underlying securities.Warrants may be considered speculative in that they have no voting rights, pay no dividends, and have no rights with respect to the assets of a corporation issuing them.Warrant positions will not be used to increase the leverage of the Fund; consequently, warrant positions are generally accompanied by cash positions equivalent to the required exercise amount.The Fund’s ability to invest in warrants may be limited by the Fund’s investment restrictions. FOREIGN SECURITIES.The Fund may invest in foreign securities represented by American Depositary Receipts (“ADRs”).ADRs provide a method whereby the Fund may invest in securities issued by companies whose principal business activities are outside the United States.ADRs are receipts typically issued by a U.S. bank or trust company evidencing ownership of the underlying securities, and may be issued as sponsored or unsponsored programs.In sponsored programs, an issuer has made arrangements to have its securities trade in the form of ADRs. In unsponsored programs, the issuer may not be directly involved in the creation of the program.Although regulatory requirements with respect to sponsored and unsponsored programs are generally similar, in some cases it may be easier to obtain financial information from an issuer that has participated in the creation of a sponsored program.Investing in securities issued by companies whose principal business activities are outside the United States may involve significant risks not present in domestic investments.For example, there is generally less publicly available information about foreign companies, particularly those not subject to the disclosure and reporting requirements of the U.S. securities laws.Foreign issuers are generally not bound by uniform accounting, auditing, and financial reporting requirements and standards of practice comparable to those applicable to domestic issuers.Investments in foreign issuers also involve the risk of possible adverse changes in investment or exchange control regulations, expropriation or confiscatory taxation, limitation on the removal of cash or other assets of the Fund, political or financial instability, or diplomatic and other developments which could affect such investments.Further, economies of particular countries or areas of the world may differ favorably or unfavorably from the economy of the United States. INVESTMENT COMPANIES. The Fund may, from time to time, invest in securities of other investment companies, including, without limitation, money market funds. The Fund expects to rely on Rule 12d1-1 under the Investment Company Act of 1940, as amended (“1940 Act”), when purchasing shares of a money market fund. Under Rule 12d1-1, the Fund may generally invest without limitation in money market funds as long as the Fund pays no sales charge, as defined in rule 2830(b)(8) of the Conduct Rules of the Financial Industry Regulatory Authority ("FINRA"), or service fee, as defined in rule 2830(b)(9) of the Conduct Rules of FINRA, charged in connection with the purchase, sale, or redemption of securities issued by the money market fund; or the investment advisor waives its management fee in an amount necessary to offset any sales charge or service fee. The Fund expects to rely on Section 12(d)(1)(F) of the 1940 Act when purchasing shares of other investment companies that are not money market funds. Under Section 12(d)(1)(F), the Fund may generally acquire shares of another investment company unless, immediately after such acquisition, the Fund and its affiliated persons would hold more than 3% of the investment company's total outstanding shares (the "3% Limitation"). To the extent the 3% Limitation applies to an investment the Fund wishes to make, the Fund may be prevented from allocating its investments in the manner that the Advisor considers optimal. Also, in the event that there is a proxy vote with respect to shares of another investment company purchased and held by the Fund under Section 12(d)(1)(F), then the Fund will either (i) vote such shares in the same proportion as the vote of all other holders of such securities; or (ii) contact its shareholders for instructions regarding how to vote the proxy. Investments 3 in other investment companies subject the Fund to additional operating and management fees and expenses. For example, Fund investors will indirectly bear fees and expenses charged by underlying investment companies in which the Fund invests, in addition to the Fund’s direct fees and expenses. EXCHANGE TRADED FUNDS.As noted in the Prospectus, the Fund may invest in exchange traded funds (“ETFs”).An investment in an ETF generally presents the same primary risks as an investment in a conventional registered fund (i.e., one that is not exchange traded), including the risk that the general level of stock prices, or that the prices of stocks within a particular sector, may increase or decrease, thereby affecting the value of the shares of an ETF.In addition, all ETFs will have costs and expenses that will be passed on to the Fund and these costs and expenses will in turn increase the Fund’s expenses.ETFs are also subject to the following risks that often do not apply to conventional funds: (1) the market price of the ETF’s shares may trade at a discount to the ETF’s net asset value and, as a result, ETFs may experience more price volatility than other types of portfolio investments and such volatility could negatively impact the Fund’s net asset value; (2) an active trading market for an ETF’s shares may not develop or be maintained at a sufficient volume; (3) trading of an ETF’s shares may be halted if the listing exchange deems such action appropriate; and (4) ETF shares may be delisted from the exchange on which they trade, or “circuitbreakers” (which are tied to large decreases in stockprices) used by the exchange may temporarily halt trading in the ETF’s stock.ETFs are also subject to the risks of the underlying securities or sectors that the ETF is designed to track.Finally, there may be legal limitations and other conditions imposed by SEC rules on the amount of ETF shares that the Fund may acquire. REAL ESTATE SECURITIES.Although the Fund will not invest directly in real estate, the Fund may invest in securities of issuers primarily engaged in or related to the real estate industry.The Fund may invest in real estate investment trusts (“REITs”) and real estate operating companies, as well as other types of real estate securities such as publicly traded common stock, preferred stock, limited partnerships (including real estate master limited partnerships), rights or warrants to purchase common stock or convertible securities of corporations engaged in real estate development, or companies whose financial prospects are deemed by the Advisor to be real estate oriented and consistent with the Fund’s investment objective.A REIT is a pooled investment vehicle that is organized as a corporation or business trust and invests primarily in income producing real estate or real estate loans or interests.Therefore, an investment in REITs or other real estate securities is subject to certain risks associated with the direct ownership of real estate and with the real estate industry in general.These risks include, among others: possible declines in the value of real estate; risks related to general and local economic conditions; possible lack of availability of mortgage funds; overbuilding; extended vacancies of properties; increases in competition, property taxes, and operating expenses; changes in zoning laws; costs resulting from the clean-up of, and liability to third parties for damages resulting from, environmental problems; casualty or condemnation losses; uninsured damages from floods, earthquakes or other natural disasters; limitations on and variations in rents; and changes in interest rates.To the extent that assets underlying a REIT’s investments are concentrated geographically, by property type, or in certain other respects, the REIT may be subject to certain of the foregoing risks to a greater extent.Equity REITs invest the majority of their assets directly in real property and derive income primarily from the collection of rents.Equity REITs may be affected by changes in the value of the underlying property owned by the REITs.Mortgage REITs invest the majority of their assets in real estate mortgages and derive income from the collection of interest payments. Mortgage REITs may be affected by the quality of any credit extended.REITs are dependent upon management skills, are not diversified, and are subject to heavy cash flow dependency, default by borrowers, and self-liquidation.REITs are also subject to the possibilities of failing to qualify for tax-free pass-through of income under the U.S. Internal Revenue Code and failing to maintain their exemptions from registration under the 1940 Act. REITs (especially mortgage REITs) are also subject to interest rate risks.When interest rates decline, the value of a REIT’s investments in fixed rate obligations can be expected to rise.Conversely, when interest rates rise, the value of a REIT’s investments in fixed rate obligations can be expected to decline.In contrast, as interest rates on adjustable rate mortgage loans are reset periodically, yields on a REIT’s investment in such loans will gradually align themselves to reflect changes in market interest rates, causing the value of such investments to fluctuate less dramatically in response to interest rate fluctuations than would investments in fixed rate obligations.Investing in REITs involves risks similar to those associated with investing in small capitalization companies.REITs may have limited financial resources, may trade less frequently and in a limited volume, and may be subject to more abrupt or erratic price movements than larger company securities. 4 MONEY MARKET INSTRUMENTS.The Fund may invest in money market instruments including U.S. Government obligations or corporate debt obligations (including those subject to repurchase agreements) provided that they are eligible for purchase by the Fund.Money market instruments also may include Banker’s Acceptances and Certificates of Deposit of domestic branches of U.S. banks, Commercial Paper, and Variable Amount Demand Master Notes (“Master Notes”).Banker’s Acceptances are time drafts drawn on and “accepted” by a bank.When a bank “accepts” such a time draft, it assumes liability for its payment.When the Fund acquires a Banker’s Acceptance, the bank that “accepted” the time draft is liable for payment of interest and principal when due.The Banker’s Acceptance carries the full faith and credit of such bank.A Certificate of Deposit (“CD”) is an unsecured, interest bearing debt obligation of a bank.Commercial Paper is an unsecured, short-term debt obligation of a bank, corporation, or other borrower.Commercial Paper maturity generally ranges from two to 270 days and is usually sold on a discounted basis rather than as an interest-bearing instrument.The Fund will invest in Commercial Paper only if it is rated in one of the top two rating categories by Moody’s Investors Service, Inc. (“Moody’s”), Standard & Poor’s Ratings Services (“S&P”), or Fitch Investors Service, Inc. (“Fitch”) or, if not rated, of equivalent quality in the Advisor’s opinion.Commercial Paper may include Master Notes of the same quality.Master Notes are unsecured obligations which are redeemable upon demand of the holder and which permit the investment of fluctuating amounts at varying rates of interest.Master Notes will be acquired by the Fund only through the Master Note program of the Fund’s custodian bank, acting as administrator thereof.The Advisor will monitor, on a continuous basis, the earnings power, cash flow, and other liquidity ratios of the issuer of a Master Note held by the Fund. U. S. GOVERNMENT SECURITIES.The Fund may invest in U.S. Government securities, defined to be U.S. Government obligations such as U.S. Treasury notes, U.S. Treasury bonds, and U.S. Treasury bills, obligations guaranteed by the U.S. Government such as Government National Mortgage Association (“GNMA”), as well as obligations of U.S. Government authorities, agencies, and instrumentalities such as Federal National Mortgage Association, Federal Home Loan Mortgage Corporation, Federal Housing Administration, Federal Farm Credit Bank, Federal Home Loan Bank, Student Loan Marketing Association, and The Tennessee Valley Authority.U.S. Government securities may also be acquired subject to repurchase agreements.While obligations of some U.S. Government sponsored entities are supported by the full faith and credit of the U.S. Government (e.g., GNMA), others are not.No assurance can be given that the U.S. Government will provide financial support to U.S. Government agencies or instrumentalities in the future since it is not obligated to do so by law.The guarantee of the U.S. Government does not extend to the yield or value of the Fund’s shares. REPURCHASE AGREEMENTS.The Fund may invest in repurchase agreements.A repurchase agreement is a short term investment in which the purchaser acquires ownership of a U.S. Government security and the seller agrees to repurchase the security at a future time at a set price, thereby determining the yield during the purchaser’s holding period.Any repurchase transaction in which the Fund engages will require full collateralization of the seller’s obligation during the entire term of the repurchase agreement.In the event of a bankruptcy or other default of the seller, the Fund could experience both delays in liquidating the underlying security and losses in value. REVERSE REPURCHASE AGREEMENTS.The Fund may also enter into reverse repurchase agreements. Reverse repurchase agreements are repurchase agreements in which the Fund sells (rather than buys) the securities and agrees to repurchase them at an agreed upon time and price.A reverse repurchase agreement may be viewed as a type of borrowing by the Fund and is subject to credit risks.In addition, reverse repurchase agreements create leverage risks because the Fund must repurchase the underlying security at a higher price, regardless of the market value of the security at the time of repurchase. ILLIQUID INVESTMENTS.The Fund may invest up to 15% of its net assets in illiquid securities, which are investments that cannot be sold or disposed of in the ordinary course of business within seven days at approximately the prices at which they are valued.Under the supervision of the Board of Trustees of the Trust (“Board” or “Trustees”), the Advisor determines the liquidity of the Fund’s investments, and through reports from the Advisor, the Trustees monitor investments in illiquid instruments.In determining the liquidity of the Fund’s investments, the Advisor may consider various factors including (i) the frequency of trades and quotations; (ii) the number of dealers and prospective purchasers in the marketplace; (iii) dealer undertakings to make a market; (iv) the nature of the security (including any demand or tender features); and (v) the nature of the marketplace for trades (including the ability to assign or offset the Fund’s rights and obligations relating to the investment).If through a change in values, net assets, or other circumstances, the Fund were in a position where more than 15% of its net assets were invested in illiquid securities, it would seek to take appropriate steps to protect liquidity.Investment in illiquid securities poses risks of potential delays in resale and uncertainty in valuation. 5 Limitations on resale may have an adverse effect on the marketability of portfolio securities and the Fund may be unable to dispose of illiquid securities promptly or at reasonable prices. RESTRICTED SECURITIES.Within its limitation on investment in illiquid securities, the Fund may purchase restricted securities that generally can be sold in privately negotiated transactions, pursuant to an exemption from registration under the federal securities laws, or in a registered public offering.Where registration is required, the Fund may be obligated to pay all or part of the registration expense and a considerable period may elapse between the time it decides to seek registration and the time the Fund may be permitted to sell a security under an effective registration statement.If during such a period adverse market conditions were to develop, the Fund might obtain a less favorable price than prevailed when it decided to seek registration of the security.Restricted securities which can be offered and sold to qualified institutional buyers under Rule 144A of the Securities Act of 1933 and are determined to be liquid under guidelines adopted by and subject to the supervision of the Trustees are not subject to the limitations on illiquid securities. OPTIONS.The Fund may purchase and write put and call options on securities.The Fund may write a call or put option only if the option is “covered” by the Fund holding a position in the underlying securities or by other means which would permit immediate satisfaction of the Fund’s obligation as writer of the option.The purchase and writing of options involves certain risks.During the option period, the covered call writer has, in return for the premium on the option, given up the opportunity to profit from a price increase in the underlying securities above the exercise price, but, as long as its obligation as a writer continues, has retained the risk of loss should the price of the underlying security decline.The writer of an option has no control over the time when it may be required to fulfill its obligation as a writer of the option.Once an option writer has received an exercise notice, it cannot effect a closing purchase transaction in order to terminate its obligation under the option and must deliver the underlying securities at the exercise price.If a put or call option purchased by the Fund is not sold when it has remaining value, and if the market price of the underlying security, in the case of a put, remains equal to or greater than the exercise price or, in the case of a call, remains less than or equal to the exercise price, the Fund will lose its entire investment in the option.Also, where a put or call option on a particular security is purchased to hedge against price movements in a related security, the price of the put or call option may move more or less than the price of the related security.There can be no assurance that a liquid market will exist when the Fund seeks to close out an option position.Furthermore, if trading restrictions or suspensions are imposed on the options market, the Fund may be unable to close out a position. FUTURES CONTRACTS.A futures contract is a bilateral agreement to buy or sell a security (or deliver a cash settlement price, in the case of a contract relating to an index or otherwise not calling for physical delivery at the end of trading in the contracts) for a set price in the future.Futures contracts are designated by boards of trade which have been designated “contracts markets” by the Commodity Futures Trading Commission (“CFTC”).No purchase price is paid or received when the contract is entered into.Instead, the Fund, upon entering into a futures contract (and to maintain the Fund’s open positions in futures contracts), would be required to deposit with its custodian in a segregated account in the name of the futures broker an amount of cash, U.S. Government securities, suitable money market instruments, or liquid, high-grade debt securities, known as “initial margin.”The margin required for a particular futures contract is set by the exchange on which the contract is traded, and may be significantly modified from time to time by the exchange during the term of the contract.Futures contracts are customarily purchased and sold on margin that may range upward from less than 5% of the value of the contract being traded.By using futures contracts as a risk management technique, given the greater liquidity in the futures market than in the cash market, it may be possible to accomplish certain results more quickly and with lower transaction costs. If the price of an open futures contract changes (by an increase in the case of a sale or by a decrease in the case of a purchase) so that the loss on the futures contract reaches a point at which the margin on deposit does not satisfy margin requirements, the broker will require an increase in the margin.However, if the value of a position increases because of favorable price changes in the futures contract so that the margin deposit exceeds the required margin, the broker will pay the excess to the Fund.These subsequent payments, called “variation margin,” to and from the futures broker, are made on a daily basis as the price of the underlying assets fluctuate, making the long and short positions in the futures contract more or less valuable, a process known as “marking to the market.”The Fund expects to earn interest income on their initial and variation margin deposits. The Fund will incur brokerage fees when it purchases and sells futures contracts.Positions taken in the futures markets are not normally held until delivery or cash settlement is required, but are instead liquidated through offsetting transactions which may result in a gain or a loss.While futures positions taken by the Fund will usually be liquidated 6 in this manner, the Fund may instead make or take delivery of underlying securities whenever it appears economically advantageous for the Fund to do so.A clearing organization associated with the exchange on which futures are traded assumes responsibility for closing out transactions and guarantees that as between the clearing members of an exchange, the sale and purchase obligations will be performed with regard to all positions that remain open at the termination of the contract. Securities Index Futures Contracts.Purchases or sales of securities index futures contracts may be used in an attempt to protect the Fund’s current or intended investments from broad fluctuations in securities prices.A securities index futures contract does not require the physical delivery of securities, but merely provides for profits and losses resulting from changes in the market value of the contract to be credited or debited at the close of each trading day to the respective accounts of the parties to the contract.On the contract’s expiration date, a final cash settlement occurs and the futures positions are simply closed out.Changes in the market value of a particular index futures contract reflect changes in the specified index of securities on which the future is based. By establishing an appropriate “short” position in index futures, the Fund may also seek to protect the value of its portfolio against an overall decline in the market for such securities.Alternatively, in anticipation of a generally rising market, the Fund can seek to avoid losing the benefit of apparently low current prices by establishing a “long” position in securities index futures and later liquidating that position as particular securities are in fact acquired.To the extent that these hedging strategies are successful, the Fund will be affected to a lesser degree by adverse overall market price movements than would otherwise be the case. Options on Futures Contracts.The Fund may purchase exchange-traded call and put options on futures contracts and write exchange-traded call options on futures contracts.These options are traded on exchanges that are licensed and regulated by the CFTC for the purpose of options trading.A call option on a futures contract gives the purchaser the right, in return for the premium paid, to purchase a futures contract (assume a “long” position) at a specified exercise price at any time before the option expires.A put option gives the purchaser the right, in return for the premium paid, to sell a futures contract (assume a “short” position), for a specified exercise price at any time before the option expires. The Fund will write options only on futures contracts that are “covered.”The Fund will be considered “covered” with respect to a put option it has written if, so long as it is obligated as a writer of the put, the Fund segregates with its custodian cash, U.S. Government securities, or liquid securities at all times equal to or greater than the aggregate exercise price of the puts it has written (less any related margin deposited with the futures broker).The Fund will be considered “covered” with respect to a call option it has written on a debt security future if, so long as it is obligated as a writer of the call, the Fund owns a security deliverable under the futures contract.The Fund will be considered “covered” with respect to a call option it has written on a securities index future if the Fund owns securities the price changes of which are, in the opinion of the Advisor, expected to replicate substantially the movement of the index upon which the futures contract is based. Upon the exercise of a call option, the writer of the option is obligated to sell the futures contract (to deliver a “long” position to the option holder) at the option exercise price, which will presumably be lower than the current market price of the contract in the futures market.Upon exercise of a put, the writer of the option is obligated to purchase the futures contract (deliver a “short” position to the option holder) at the option exercise price, which will presumably be higher than the current market price of the contract in the futures market.When the holder of an option exercises it and assumes a long futures position, in the case of a call, or a short futures position, in the case of a put, its gain will be credited to its futures margin account, while the loss suffered by the writer of the option will be debited to its account and must be immediately paid by the writer.However, as with the trading of futures, most participants in the options markets do not seek to realize their gains or losses by exercise of their option rights.Instead, the holder of an option will usually realize a gain or loss by buying or selling an offsetting option at a market price that will reflect an increase or a decrease from the premium originally paid. If the Fund writes options on futures contracts, the Fund will receive a premium but will assume a risk of adverse movement in the price of the underlying futures contract comparable to that involved in holding a futures position.If the option is not exercised, the Fund will realize a gain in the amount of the premium, which may partially offset unfavorable changes in the value of securities held in or to be acquired for the Fund.If the option is exercised, the 7 Fund will incur a loss in the option transaction, which will be reduced by the amount of the premium it has received, but which will offset any favorable changes in the value of its portfolio securities or, in the case of a put, lower prices of securities it intends to acquire. Options on futures contracts can be used by the Fund to hedge substantially the same risks as might be addressed by the direct purchase or sale of the underlying futures contracts.If the Fund purchases an option on a futures contract, it may obtain benefits similar to those that would result if it held the futures position itself.Purchases of options on futures contracts may present less risk in hedging than the purchase and sale of the underlying futures contracts since the potential loss is limited to the amount of the premium plus related transaction costs. The purchase of put options on futures contracts may be used as a means of hedging the Fund’s portfolio against a general decline in market prices.The purchase of a call option on a futures contract may represent a means of hedging the Fund’s portfolio against a market advance when the Fund is not fully invested. The writing of a call option on a futures contract constitutes a partial hedge against declining prices of the underlying securities.If the futures price at expiration is below the exercise price, the Fund will retain the full amount of the option premium, which provides a partial hedge against any decline that may have occurred in the value of the Fund’s portfolio securities.The writing of a put option on a futures contract is analogous to the purchase of a futures contract in that it hedges against an increase in the price of securities the Fund intends to acquire.However, the hedge is limited to the amount of premium received for writing the put. Limitations on Purchase and Sale of Futures Contracts and Options on Futures Contracts.Options and futures can be volatile instruments and involve certain risks.If the Advisor applies a hedge at an inappropriate time or judges market movements incorrectly, options and futures strategies may lower the Fund’s return.The Fund could also experience losses if the prices of its options and futures positions were poorly correlated with its other investments, or if it could not close out its position because of an illiquid market.The Fund will not engage in transactions in futures contracts and related options for speculation.In addition, the Fund will not purchase or sell futures contracts or related options unless either (i) the futures contracts or options thereon are purchased for “bona fide hedging” purposes (as defined under the CFTC regulations), or (ii) if purchased for other purposes, the sum of the amounts of initial margin deposits on the Fund’s existing futures and premiums required to establish non-hedging positions, less the amount by which any such options positions are “in-the-money” (as defined under CFTC regulations) would not exceed 5% of the liquidation value of the Fund’s total assets.In instances involving the purchase of futures contracts or the writing of put options by the Fund, an amount of cash and cash equivalents, equal to the cost of such futures contracts or options written (less any related margin deposits), will be deposited in a segregated account with its custodian, thereby insuring that the use of such futures contracts and options is unleveraged.In instances involving the sale of futures contracts or the writing of call options by the Fund, the securities underlying such futures contracts or options will at all times be maintained by the Fund or, in the case of index futures and related options, the Fund will own securities the price changes of which are, in the opinion of the Advisor, expected to replicate substantially the movement of the index upon which the futures contract or option is based. SHORT SALES.The Fund may make short sales, which are transactions in which the Fund sells a security it does not own in anticipation of a decline in the market value of that security.To complete a short sale transaction, the Fund will borrow the security from a broker-dealer, which generally involves the payment of a premium and transaction costs.The Fund then sells the borrowed security to a buyer in the market.The Fund will cover the short position by buying shares in the market either (i) at its discretion; or (ii) when called by the broker-dealer lender.Until the security is replaced, the Fund is required to pay the broker-dealer lender any dividends or interest that accrue during the period of the loan.In addition, the net proceeds of the short sale will be retained by the broker to the extent necessary to meet regulatory or other requirements, until the short position is closed out. The Fund will incur a loss as a result of the short sale if the price of the security increases between the date of the short sale and the date on which the Fund replaces the borrowed security.The Fund will realize a gain if the security declines in price between those dates.Short sales involve leverage, which may exaggerate a gain or loss.The amount of any gain will be decreased, and the amount of any loss increased by the amount of the premium, dividends, interest, or expenses the Fund may be required to pay in connection with a short sale.The use of borrowing and short sales may cause the Fund to incur higher expenses (especially interest and dividend expenses) than those of other equity mutual 8 funds.When the Fund makes a short sale, the Fund will segregate liquid assets (such as cash, U.S. Government securities, or equity securities) on the Fund’s books and/or in a segregated account at the Fund’s custodian in an amount sufficient to cover the current value of the securities to be replaced as well as any dividends, interest, and/or transaction costs due to the broker-dealer lender.In determining the amount to be segregated, any securities that have been sold short by the Fund will be marked to market daily.To the extent the market price of the security sold short increases and more assets are required to meet the Fund’s short sale obligations, additional assets will be segregated to ensure adequate coverage of the Fund’s short position obligations. In addition, the Fund may make short sales “against the box.”A short sale is against the box to the extent that the Fund contemporaneously owns or has the right to obtain at no additional cost securities identical to those sold short.If the Fund sells securities short against the box, it may protect unrealized gains, but it will lose the opportunity to profit on such securities if the price rises.The Fund will incur transaction costs, including interest, in connection with opening, maintaining, and closing short sales against the box. LENDING OF PORTFOLIO SECURITIES.In order to generate additional income, the Fund may lend portfolio securities in an amount up to 33% of total Fund assets to broker-dealers, major banks, or other recognized domestic institutional borrowers of securities which the Advisor has determined are creditworthy under guidelines established by the Board.In determining whether the Fund will lend securities, the Advisor will consider all relevant facts and circumstances.The Fund may not lend securities to any company affiliated with the Advisor.Each loan of securities will be collateralized by cash, securities, or letters of credit.The Fund might experience a loss if the borrower defaults on the loan. The borrower at all times during the loan must maintain with the Fund cash or cash equivalent collateral, or provide to the Fund an irrevocable letter of credit equal in value to at least 100% of the value of the securities loaned.While the loan is outstanding, the borrower will pay the Fund any interest paid on the loaned securities, and the Fund may invest the cash collateral to earn additional income.Alternatively, the Fund may receive an agreed-upon amount of interest income from the borrower who has delivered equivalent collateral or a letter of credit.It is anticipated that the Fund may share with the borrower some of the income received on the collateral for the loan or the Fund will be paid a premium for the loan.Loans are subject to termination at the option of the Fund or the borrower at any time.The Fund may pay reasonable administrative and custodial fees in connection with a loan, and may pay a negotiated portion of the income earned on the cash to the borrower or placing broker.As with other extensions of credit, there are risks of delay in recovery or even loss of rights in the collateral should the borrower fail financially. Where voting rights with respect to the loaned securities pass with the lending of the securities, the Advisor intends to call the loaned securities to vote proxies, or to use other practicable and legally enforceable means to obtain voting rights, when the Advisor has knowledge that, in its opinion, a material event affecting the loaned securities will occur or the Advisor otherwise believes it necessary to vote. DEFENSIVE INVESTMENTS. The Fund may, from time to time, take temporary defensive positions that are inconsistent with the Fund’s principal investment strategies in an attempt to respond to adverse market, economic, political, or other conditions. During such an unusual set of circumstances, the Fund may hold up to 100% of its portfolio in cash or cash equivalent positions (e.g., money market securities, U.S. Government securities, and/or similar securities). When the Fund takes a temporary defensive position, the Fund may not be able to achieve its investment objective. 9 BORROWING.To the extent permitted under the 1940 Act and other applicable law, the Fund may borrow money. In the event that a Fund should ever borrow money under these conditions, such borrowing could increase the Fund’s costs and thus reduce the value of the Fund’s assets and returns to shareholders. INVESTMENT LIMITATIONS The Fund has adopted the following investment limitations, which cannot be changed without approval by holders of a majority of the out­stand­ing voting shares of the Fund.A “majority” for this pur­pose means the lesser of (i) 67% of the Fund’s outstanding shares repre­sented in person or by proxy at a meeting at which more than 50% of its outstanding shares are represented; or (ii) more than 50% of the Fund’s outstanding shares.Unless otherwise indicated, percentage limitations apply at the time of purchase of the applicable securities. FUNDAMENTAL RESTRICTIONS.As a matter of fundamental policy, the Fund may not: Purchase securities on margin (but the Fund may obtain such short-term credits as may be necessary for the clearance of transactions).For purposes of this limitation, short sales of securities and futures trades, forward contracts or similar trades requiring margin deposits or other use of a margin account are not considered purchasing securities on margin; Issue senior securities, except as permitted by the 1940 Act; Borrow money, except to the extent permitted under the 1940 Act (including, without limitation, borrowing to meet redemptions).For purposes of this investment restriction, the entry into options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices shall not constitute borrowing; Pledge, mortgage, or hypothecate its assets, except to the extent necessary to secure permitted borrowings and to the extent related to the deposit of assets in escrow in connection with writing covered put and call options and the purchase of securities on a when-issued or forward commitment basis and collateral and initial or variation margin arrangements with respect to options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices; Act as an underwriter except to the extent that, in connection with the disposition of portfolio securities, the Fund may be deemed to be an underwriter under certain federal securities laws; Make investments for the purpose of exercising control or management over a portfolio company; With respect to at least 75% of the value of its total assets, purchase more than 5% of the value of its total assets in the securities of any one issuer or purchase more than 10% of the outstanding voting securities or of any class of securities of any one issuer (except that securities of the U.S. government, its agencies and instrumentalities are not subject to these limitations); With respect to at least 75% of the value of its total assets, invest 25% or more of its total assets in securities of issuers in any particular industry.For purposes of this limitation, securities of the U.S. government (including its agencies and instrumentalities), securities of state or municipal governments and their political subdivisions, and investment in other registered investment companies are not considered to be issued by members of any industry; Make loans, provided that the Fund may lend its portfolio securities in an amount up to 33% of total Fund assets, and provided further that, for purposes of this restriction, investment in U.S. Government obligations, short-term commercial paper, certificates of deposit, bankers’ acceptances, and repurchase agreements shall not be deemed to be the making of a loan; Purchase or sell real estate or direct interests in real estate; provided, however, that the Fund may purchase and sell securities which are secured by real estate and securities of companies which invest or deal in real estate (including, without limitation, investments in REITs, mortgage-backed securities, and privately-held real estate funds); or 10 Invest in commodities, except that the Fund may purchase and sell options, forward contracts, futures contracts, including those relating to indices, and options on futures contracts or indices. NON-FUNDAMENTAL RESTRICTIONS.The following investment limitations are not fundamental and may be changed without shareholder approval.As a matter of non-fundamental policy, the Fund may not: Invest in interests in oil, gas, or other mineral exploration or development programs, although the Fund may invest in the common stock of companies which invest in or sponsor such programs; or Purchase warrants if as a result the Fund would then have more than 5% of its total net assets (taken at the lower of cost or current value) invested in warrants. With respect to the “fundamental” and “non-fundamental” investment restrictions above, if a percentage limitation is adhered to at the time of investment, a later increase or decrease in percentage resulting from any change in value or net assets will not result in a violation of such restriction (i.e., percentage limitations are determined at the time of purchase), except that the Fund’s level of borrowing will not exceed one-third of its net assets at all times even if caused by market fluctuation. Senior securities may include any obligation or instrument issued by a fund evidencing indebtedness. The 1940 Act generally prohibits funds from issuing senior securities, although it does not treat certain transactions as senior securities, such as certain borrowings, short sales, reverse repurchase agreements, firm commitment agreements and standby commitments, with appropriate earmarking or segregation of assets to cover such obligation. The 1940 Act presently allows a fund to borrow from any bank (including pledging, mortgaging or hypothecating assets) in an amount up to 33 1/3% of its total assets (not including temporary borrowings not in excess of 5% of its total assets). PORTFOLIO TRANSACTIONS Subject to the general supervision of the Trustees, the Advisor is responsible for, makes decisions with respect to, and places orders for all purchases and sales of portfolio securities for the Fund.The Advisor shall manage the Fund’s portfolio in accordance with the terms of the Investment Advisory Agreement by and between the Advisor and the Trust on behalf of the Fund (“Advisory Agreement”), which is described in detail under “Management and Other Service Providers – Advisor.”The Advisor serves as investment advisor for a number of other client accounts in addition to the Fund.Investment decisions for the Fund are made independently from decisions for any other client accounts advised or managed by the Advisor, including any other series of the Trust, if any. Brokerage Selection.The Fund has adopted, and the Trustees have approved, policies and procedures relating to the direction of mutual fund portfolio securities transactions to broker-dealers.The Advisor may not give consideration to sales of shares of the Fund as a factor in selecting broker-dealers to execute portfolio securities transactions.The Advisor may, however, place portfolio transactions with broker-dealers that promote or sell the Fund’s shares so long as such transactions are done in accordance with the policies and procedures established by the Trustees that are designed to ensure the selection is based on the quality of the broker’s execution and not on its sales efforts.In selecting brokers to be used in portfolio transactions, the Advisor’s general guiding principle is to obtain the best overall execution for each trade, which is a combination of price and execution.With respect to execution, the Advisor considers a number of discretionary factors, including, without limitation, the actual handling of the order, the ability of the broker to settle the trade promptly and accurately, the financial standing of the broker, the ability of the broker to position stock to facilitate execution, the Advisor’s past experience with similar trades, and other factors that may be unique to a particular order.Recognizing the value of these discretionary factors, the Advisor may select brokers who charge a brokerage commission that is higher than the lowest commission that might otherwise be available for any given trade. Under Section 28(e) of the Securities Exchange Act of 1934 and the Advisory Agreement, the Advisor is authorized to pay a brokerage commission in excess of that which another broker might have charged for effecting the same transaction, in recognition of the value of brokerage and/or research services provided by the broker.The research 11 received by the Advisor may include, without limitation: information on the United States and other world economies; information on specific industries, groups of securities, individual companies, and political and other relevant news developments affecting markets and specific securities; technical and quantitative information about markets; analysis of proxy proposals affecting specific companies; accounting and performance systems that allow the Advisor to determine and track investment results; and trading systems that allow the Advisor to interface electronically with brokerage firms, custodians, and other providers.Research is received in the form of written reports, telephone contacts, personal meetings, research seminars, software programs, and access to computer databases.In some instances, research products or services received by the Advisor may also be used by the Advisor for functions that are not research related (i.e. not related to the making of investment decisions).Where a research product or service has a mixed use, the Advisor will make a reasonable allocation according to the use and will pay for the non-research function in cash using its own funds. The research and investment information services described above make available to the Advisor for its analysis and consideration the views and information of individuals and research staffs of other securities firms.These services may be useful to the Advisor in connection with advisory clients other than the Fund and not all such services may be useful to the Advisor in connection with the Fund.Although such information may be a useful supplement to the Advisor’s own investment information in rendering services to the Fund, the value of such research and services is not expected to reduce materially the expenses of the Advisor in the performance of its services under the Advisory Agreement and will not reduce the management fees payable to the Advisor by the Fund. The Fund may invest in securities traded in the over-the-counter market.In these cases, the Fund may initiate trades through brokers on an agency basis and pay a commission in connection with the transaction.The Fund may also effect these transactions by dealing directly with the dealers who make a market in the securities involved, in which case the costs of such transactions would involve dealer spreads rather than brokerage commissions. During the fiscal years ended February 28, 2011, February 28, 2010 and February 28, 2009, the Fund paid brokerage commissions of $1,956, $1,360 and $1,231, respectively. Aggregated Trades.While investment decisions for the Fund are made independently of the Advisor’s other client accounts, the Advisor’s other client accounts may invest in the same securities as the Fund.To the extent permitted by law, the Advisor may aggregate the securities to be sold or purchased for the Fund with those to be sold or purchased for other investment companies or accounts in executing transactions.When a purchase or sale of the same security is made at substantially the same time on behalf of the Fund and another investment company or account, the transaction will be averaged as to price and available investments allocated as to amount in a manner which the Advisor believes to be equitable to the Fund and such other investment company or account.In some instances, this investment procedure may adversely affect the price paid or received by the Fund or the size of the position obtained or sold by the Fund. Portfolio Turnover.The annualized portfolio turnover rate for the Fund is calculated by dividing the lesser of purchases or sales of portfolio securities for the reporting period by the monthly average value of the portfolio securities owned during the reporting period.The calculation excludes all securities whose maturities or expiration dates at the time of acquisition are one year or less.Portfolio turnover of the Fund may vary greatly from year to year as well as within a particular year, and may be affected by cash requirements for redemption of shares and by requirements that enable the Fund to receive favorable tax treatment.Portfolio turnover will not be a limiting factor in making Fund decisions, and the Fund may engage in short-term trading to achieve its investment objectives.High rates of portfolio turnover could lower performance of the Fund due to increased transaction costs and may also result in the realization of short-term capital gains taxed at ordinary income tax rates.Under normal circumstances, the anticipated portfolio turnover rate for the Fund is expected to be less than 100%. The portfolio turnover rates of the Fund for the fiscal years ended February 28, 2011 and February 28, 2010 were 109% and 94%, respectively. DESCRIPTION OF THE TRUST The Trust, which is a statutory trust organized under Delaware law on December 4, 2006, is an open-end management investment company.The Trust’s Declaration of Trust (“Trust Instrument”) authorizes the Trustees to divide shares into series, each series relating to a separate portfolio of investments, and to classify and reclassify any unissued shares into one or more classes of shares of each such series.The Trust currently consists of one series: the NCM Capital 12 Mid-Cap Growth Fund.Additional series and/or classes may be created from time to time.The number of shares in the Trust shall be unlimited.When issued for payment as described in the Prospectus and this SAI, shares of the Fund will be fully paid and non-assessable and shall have no preemptive or conversion rights. In the event of a liquidation or dissolution of the Trust or an individual series, such as the Fund, shareholders of a particular series would be entitled to receive the assets available for distribution belonging to such series.Shareholders of a series are entitled to participate equally in the net distributable assets of the particular series involved on liquidation, based on the number of shares of the series that are held by each shareholder.If there are any assets, income, earnings, proceeds, funds, or payments that are not readily identifiable as belonging to any particular series, the Trustees shall allocate them among any one or more of the series as they, in their sole discretion, deem fair and equitable. Shareholders of all of the series of the Trust, including the Fund, will vote together and not separately on a series-by-series or class-by-class basis, except as otherwise required by law or when the Trustees determine that the matter to be voted upon affects only the interests of the shareholders of a particular series or class.Rule 18f-2 under the 1940 Act provides that any matter required to be submitted to the holders of the outstanding voting securities of an investment company such as the Trust shall not be deemed to have been effectively acted upon unless approved by the holders of a majority of the outstanding shares of each series or class affected by the matter.A series or class is affected by a matter unless it is clear that the interests of each series or class in the matter are substantially identical or that the matter does not affect any interest of the series or class.Under Rule 18f-2, the approval of an investment advisory agreement or any change in a fundamental investment policy would be effectively acted upon with respect to a series only if approved by a majority of the outstanding shares of such series.However, the Rule also provides that the ratification of the appointment of independent accountants, the approval of principal underwriting contracts and the election of Trustees may be effectively acted upon by shareholders of the Trust voting together, without regard to a particular series or class. Share­holders are entitled to one vote for each full share and a fractional vote for each fractional share held.Shares have non-cumulative voting rights, which means that the holders of more than 50% of the shares voting for the election of Trustees can elect 100% of the Trustees, and in this event, the holders of the remaining shares voting will not be able to elect any Trustees.Rights of shareholders cannot be modified by less than a majority vote. The Trustees will hold office indefinitely, except that: (i) any Trustee may resign or retire, and (ii) any Trustee may be removed: (a) any time by written instrument signed by at least two-thirds of the number of Trustees prior to such removal; (b) at any meeting of shareholders of the Trust by a vote of two-thirds of the outstanding shares of the Trust; or (c) by a written declaration signed by shareholders holding not less than two-thirds of the outstanding shares of the Trust.In case a vacancy on the Board shall for any reason exist, the vacancy shall be filled by the affirmative vote of a majority of the remaining Trustees, subject to certain restrictions under the 1940 Act.Otherwise, there will normally be no meeting of shareholders for the purpose of electing Trustees, and the Trust does not expect to hold an annual meeting of share­holders. The Trust Instrument provides that the Trustees will not be liable in any event in connection with the affairs of the Trust, except as such liability may arise from a Trustee’s bad faith, willful misfeasance, gross negligence, or reckless disregard of duties.It also provides that all third parties shall look solely to the Trust’s property for satisfaction of claims arising in connection with the affairs of the Trust.With the exceptions stated, the Trust Instrument provides that a Trustee or officer is entitled to be indemnified against all liability in connection with the affairs of the Trust. MANAGEMENT AND OTHER SERVICE PROVIDERS The Trustees are responsible for the management and supervision of the Fund.The Trustees approve all significant agreements between the Trust, on behalf of the Fund, and those companies that furnish services to the Fund; review performance of the Advisor and the Fund; and oversee the operations of the Fund.This section of the SAI provides information about the persons who serve as Trustees and executive officers of the Trust, as well as the entities that provide services to the Fund. 13 TRUSTEES AND EXECUTIVE OFFICERS.Following are the Trustees and executive officers of the Trust, their age and address, their present position with the Trust, and their principal occupation during the past five years.Those Trustees who are “interested persons” (as defined in the 1940 Act) of the Trust are indicated in the table. Name, Age and Address Position(s) held with Trust Length of Time Served Principal Occupation(s) During Past 5 Years Number of Portfolios in Fund Complex Overseen by Trustee Other Directorships Held by Trustee INDEPENDENT TRUSTEES Genevia Gee Fulbright (age 49) 2634 Durham-Chapel Hill Blvd Suite 206 Durham, NC 27707 Trustee Since 4/2007 President and COO, Fulbright & Fulbright, CPA, PA since 2006; previously Vice President 1992-2006. 1 None Samuel A. Young (age 62) 2634 Durham-Chapel Hill Blvd Suite 206 Durham, NC 27707 Trustee Since 4/2007 President and CEO, Phoenix Educational Marketing, LLC since 2005. 1 None INTERESTED TRUSTEE* Maceo K. Sloan** (age 61) 2634 Durham-Chapel Hill Blvd Suite 206 Durham, NC 27707 Chairman, President, and Principal Executive Officer Since 4/2007 Chairman and CEO, NCM Capital Advisers, Inc. since 2003; Chairman, President, and CEO, Sloan Financial Group, Inc. since 1991; Chairman, CEO, and CIO, NCM Capital Management Group, Inc. since 1991. 1 Independent Trustee of the College Retirement Equities Fund (“CREF”), a series of the TIAA-CREF Institutional Mutual Funds; Director of SCANA Corp. * Mr. Sloan is an Interested Trustee because he is a principal owner and officer of NCM Capital Advisers, Inc., the investment advisor of the Fund. EXECUTIVE OFFICERS Victoria A. Treadwell** (age 55) 2634 Durham-Chapel Hill Blvd Suite 206 Durham, NC 27707 Secretary and Chief Compliance Officer Since 4/2007 President, NCM Capital Advisers, Inc. since 2003; President, NCM Capital Management Group, Inc. since 1997. n/a n/a Michael L. Lawrence (age 41) 2634 Durham-Chapel Hill Blvd Suite 206 Durham, NC 27707 Treasurer and Principal Financial Officer Since 4/2007 CFO and COO, NCM Capital Advisers, Inc. since 2003; CFO and COO, NCM Capital Management Group, Inc. since 2003. n/a n/a ** Mr. Sloan and Ms. Treadwell are husband and wife. Board Structure The Trust’s Board includes two Independent Trustees and one Interested Trustee, Mr. Sloan, who is Chairman of the Board.The Board has established three standing committees, an Audit Committee, a Nominating Committee and a Proxy Voting Committee, which are comprised entirely of the Independent Trustees. Information regarding these committees is set forth below. The Board does not have a single lead Independent Trustee, although one of the Independent Trustees serves as Chairman of the Audit Committee. The Board has determined that the Board’s structure is appropriate given the characteristics, size and operations of the Trust.The Board also believes that its leadership structure, including its committees, helps facilitate effective oversight of Trust management.The Board reviews its structure annually. With respect to risk oversight, the Board considers risk management issues as part of its general oversight responsibilities throughout the year.The Board holds four regular meetings each year to consider and address matters involving the Trust and the Fund. During these meetings, the Board receives reports from Trust management, the Fund’s administrator, transfer agent and distributor, and the Trust’s Secretary and Chief Compliance Officer (“CCO”), Victoria A. Treadwell, on regular quarterly items and, where appropriate and as needed, on specific issues.The Board 14 also may hold special meetings or communicate directly with Trust management or the CCO to address matters arising between regular meetings.The Audit Committee also meets with the Trust’s independent registered public accounting firm on an annual basis, to discuss, among other things, the internal control structure of the Trust’s financial reporting function.In addition, the Board has adopted policies and procedures for the Trust to help detect and prevent and correct violations of the federal securities laws. Qualification of Trustees The Trust believes that each of the Trustees has the appropriate experience, qualifications, attributes and skills (collectively “Trustee Attributes”) to continue to serve as a trustee to the Trust in light of the Trust’s business and structure.Among the Trustee Attributes common to each of the Trustees are their ability to evaluate, question and discuss information about the Fund, to interact effectively with the other Trustees, Trust management, the CCO and the Trust’s third party service providers, legal counsel and independent registered public accounting firm, and exercise business judgment in the performance of their duties as Trustees.Each of the Trustees has also served on the Board since the Fund commenced operations in 2007 and in their service to the Trust over the years has gained substantial mutual fund board experience and insight as to the operations of the Trust. In addition to the Trustee Attributes listed above, each of the Trustees have additional Trustee Attributes including, among other things, the Trustee Attributes provided in the “Trustees and Executive Officers” table above and as follows: Mr. Sloan has experience as an investor, including his roles as Chief Executive Officer and Chief Investment Officer of the Advisor, as Chairman, President and Chief Executive Officer of Sloan Financial Group, Inc., and as Chairman, Chief Executive Officer and Chief Investment Officer of NCM Capital Management Group, Inc.In addition, he serves as a trustee of another investment company and a director of a utility company.Ms. Fulbright has business experience as president and chief operating officer of a public accounting firm and is a certified public accountant (CPA).Among numerous non-profit, foundation and other board positions, Ms. Fulbright previously served for over 12 years on the board of a publicly traded financial institution, including chairing its audit committee.She currently serves on the local board of a corporate director organization. Mr. Young has business experience as president and chief executive officer of an educational marketing and advertising firm and previously in other executive roles at marketing and advertising firms. The Board has determined that each of the Trustees’ careers and background, combined with their interpersonal skills and general understanding of financial and other matters, enable the Trustees to effectively participate in and contribute to the Board’s functions and oversight of the Trust.References to the qualifications, attributes and skills of Trustees are pursuant to requirements of the SEC, do not constitute holding out the Board or any Trustee as having any special expertise or experience, and shall not impose any greater responsibility on any such person or on the Board by reason thereof. Trustee Standing Committees.The Trustees have established the following standing committees: Audit Committee: The Independent Trustees are the current members of the Audit Committee.The Audit Committee oversees the Fund’s accounting and financial reporting policies and practices, reviews the results of the annual audits of the Fund’s financial statements, and interacts with the Fund’s independent registered public accounting firm on behalf of all the Trustees.The Audit Committee operates pursuant to an Audit Committee Charter and will meet periodically as necessary.The Audit Committee met once during the Fund’s last fiscal year. Nominating Committee: The Independent Trustees are the current members of the Nominating Committee.The Nominating Committee nominates, selects, and appoints independent trustees to fill vacancies on the Board and to stand for election at meetings of the shareholders of the Trust.The Nominating Committee will meet only as necessary and did not meet during the Fund’s last fiscal year.The Nominating Committee generally will not consider nominees recommended by shareholders of the Trust. Proxy Voting Committee: The Independent Trustees are the current members of the Proxy Voting Committee. The Proxy Voting Committee will determine how the Fund should cast its vote, if called upon by the Board or the 15 Advisor, when a matter with respect to which the Fund is entitled to vote presents a conflict between the interests of the Fund’s shareholders, on the one hand, and those of the Fund’s investment advisor, principal underwriter, or an affiliated person of the Fund, its investment advisor, or principal underwriter, on the other hand.The Proxy Voting Committee will periodically review the Trust’s Proxy Voting Policy and recommend any changes to the Board as it deems necessary or advisable.The Proxy Voting Committee will also decide if the Fund should participate in a class action settlement, if called upon by the Advisor, in cases where a class action settlement with respect to which the Fund is eligible to participate presents a conflict between the interests of the Fund’s shareholders, on the one hand, and those of the Advisor, on the other hand.The Proxy Voting Committee will meet only as necessary and did not meet during the Fund’s last fiscal year. Qualified Legal Compliance Committee: The Independent Trustees are the current members of the Qualified Legal Compliance Committee.The Qualified Legal Compliance Committee receives, investigates, and makes recommendations as to appropriate remedial action in connection with any report of evidence of a material violation of securities laws or breach of fiduciary duty or similar violation by the Trust, its officers, trustees, or agents.The Qualified Legal Compliance Committee will meet only as necessary and did not meet during the Fund’s last fiscal year. Trustees’ Beneficial Ownership of Fund Shares.The table below shows for each Trustee, the amount of Fund shares beneficially owned by each Trustee, and the aggregate value of all investments in shares of all funds within the Fund complex, as of December 31, 2010 and stated as one of the following ranges: A None; B $1–$10,000; C $10,001–$50,000; D $50,001–$100,000; and E over $100,000. Name of Trustee Dollar Range of Fund Shares Owned by Trustee Aggregate Dollar Range of Shares of All Funds in Fund Complex Overseen By Trustee* INDEPENDENT TRUSTEES Genevia Gee Fulbright A A Samuel A. Young A A INTERESTED TRUSTEE Maceo K. Sloan E E *Includes the one series of the Trust. Ownership of Securities of Advisor, Distributor, or Related Entities.As of December 31, 2010, none of the Independent Trustees and/or their immediate family members owned securities of the Advisor, the Distributor, or any entity controlling, controlled by, or under common control with the Advisor or the Distributor. Compensation of Trustees.Officers of the Trust and Trustees who are interested persons of the Trust or the Advisor will receive no salary or fees from the Trust.Other Trustees receive $4,000 each year plus $250 for each Board meeting attended in person and $100 for each Board meeting attended by telephone.The Trust reimburses each Trustee and officer of the Trust for his or her travel and other expenses relating to attendance at such meetings.The following table reflects the amount of compensation received by each Trustee for the fiscal year ended February 28, 2011. Name of Trustee Aggregate Compensation From the Fund Pension or Retirement Benefits Accrued As Part of Fund Expenses Estimated Annual Benefits Upon Retirement Total Compensation From Fund and Fund Complex Paid to Trustees* INDEPENDENT TRUSTEES Genevia Gee Fulbright $4,650 None None $4,650 Samuel A. Young $4,650 None None $4,650 INTERESTED TRUSTEES Maceo K. Sloan None None None None *Each of the Trustees serves as a Trustee to the one series of the Trust. 16 CODES OF ETHICS.The Trust, the Advisor and the Distributor have each adopted a code of ethics, as required under Rule 17j-1 of the 1940 Act, which is designed to prevent personnel of the Trust, the Advisor and the Distributor subject to the code from engaging in deceptive, manipulative, or fraudulent activities in connection with securities held or to be acquired by the Fund (which securities may also be held by persons subject to such codes of ethics).The codes of ethics permit personnel of the Trust, the Advisor and the Distributor subject to the codes to invest in securities, including securities that may be purchased or held by the Fund, subject to certain restrictions and pre-approval requirements.In addition, the Advisor’s code of ethics requires that portfolio managers and other investment personnel of the Advisor report their personal securities transactions and holdings, which are reviewed for compliance with the codes of ethics. ANTI-MONEY LAUNDERING PROGRAM.The Trust has adopted an anti-money laundering program, as required by applicable law, that is designed to prevent the Fund from being used for money laundering or the financing of terrorist activities.The Trust’s AML Compliance Officer is responsible for implementing and monitoring the operations and internal controls of the program.Compliance officers at certain of the Fund’s service providers are also responsible for monitoring the program.The anti-money laundering program is subject to the continuing oversight of the Trustees. PROXY VOTING POLICIES.The Trust has adopted a proxy voting and disclosure policy that delegates to the Advisor the authority to vote proxies for the Fund, subject to oversight by the Trustees.Copies of the Trust’s Proxy Voting and Disclosure Policy and the Advisor’s Proxy Voting Policy and Procedures are included as Appendix B to this SAI. No later than August 31 of each year, the Fund will file Form N-PX with the SEC stating how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30. The Fund’s proxy voting record, as set forth in the most recent Form N-PX filing, is available upon request, without charge, upon request, (i) by calling the Fund at 1-866-515-4626; and (ii) on the SEC’s website at www.sec.gov. PRINCIPAL HOLDERS OF VOTING SECURITIES.As of June 1, 2011, the Trustees and officers of the Trust, as a group, owned beneficially (i.e., had voting and/or investment power) 64.64% of the outstanding shares of the Fund.On that same date, the shareholders listed below owned of record more than 5% of the outstanding shares of the Fund. Name and Address of Beneficial Owner Amount and Nature of Beneficial Ownership Percentage Ownership Reliance Trust Company Custody for Self Trustee Sloan Financial Group P.O. Box 48529 Atlanta, GA 30362 51,869.648 shares 49.96%* MSCS Financial UBATCO & Co. FBO College Savings Group P.O. Box 82535 Lincoln, NE 68501 27,805.232 shares 26.78%** NCM Capital Management Group, Inc. 2634 Durham-Chapel Hill Blvd., Suite 264 Durham, NC 27707 9,985.980 shares 9.62%* 17 Maceo K. Sloan & Victoria A. Treadwell 2634 Durham-Chapel Hill Blvd., Suite 264 Durham, NC 27707 5,254.001 shares 5.06%* *Mr. Sloan is Chairman, President and Chief Executive Officer ofSloan Financial Group, Inc. and Chairman, CEO and CIO of NCM Capital Management Group, Inc.These affiliated companies, in conjunction with Mr. Sloan and Ms. Treadwell, are deemed to “control” the Fund, as defined by applicable SEC regulations. ** The Fund believes that such entity does not have a beneficial interest in such shares. ADVISOR.Information about the Advisor, NCM Capital Advisers, Inc., 2634 Durham-Chapel Hill Boulevard, Suite 206, Durham, North Carolina 27707, and its duties and compensation as Advisor is contained in the Prospectus.The Advisor is controlled by Maceo K. Sloan, Victoria A. Treadwell, and Michael L. Lawrence.The Advisor supervises the Fund’s investments pursuant to the Advisory Agreement.The Advisory Agreement was effective for an initial two-year period and is currently renewed for periods of one year each only so long as each renewal and continuance is specifically approved at least annually by the Trustees or by vote of a majority of the Fund’s outstanding shares, provided that continuance is also approved by a majority of the Trustees who are not parties to the Advisory Agreement or interested persons of any such party.The Advisory Agreement is terminable without penalty by the Trust on 60 days’ notice by the Trustees or by vote of a majority of the outstanding voting securities or upon 60 days’ notice by the Advisor.The Advisory Agreement provides that it will terminate automatically in the event of its “assignment,” as such term is defined in the 1940 Act. The Advisor manages each Fund’s investments in accordance with the stated policies of the Fund, subject to the approval of the Trustees.The Advisor is responsible for investment decisions, and provides the Fund with portfolio managers who are authorized by the Trustees to execute purchases and sales of securities. Under the Advisory Agreement, the Advisor is not liable for any error of judgment or mistake of law or for any loss suffered by the Fund in connection with the performance of such agreement, except a loss resulting from a breach of fiduciary duty with respect to the receipt of compensation for services; or a loss resulting from willful misfeasance, bad faith, or gross negligence on the part of the Advisor in the performance of its duties; or from its reckless disregard of its duties and obligations under the Advisory Agreement. As full compensation for the investment advisory services provided to the Fund, the Fund pays the Advisor a monthly management fee based on the Fund’s average daily net assets at the annual rate of 0.85% on the first $250 million, 0.75% on the next $500 million, and 0.65% on assets over $750 million.In addition, the Advisor and the Trust have entered into an Expense Limitation Agreement under which the Advisor has agreed effective April 30, 2011 to waive its fees and to assume other expenses of the Fund, if necessary, in an amount that limits annual ordinary operating expenses of the Fund (exclusive of interest, taxes, brokerage fees and commissions, acquired fund fees and expenses, extraordinary expenses, and payments, if any, under a Rule 12b-1 Plan) to not more than 1.10% of the average daily net assets of the Fund until July 1, 2012.As a result, the Fund’s “Total Annual Fund Operating Expenses” (excluding interest, taxes, brokerage fees and commissions, acquired fund fees and expenses, and extraordinary expenses) will be limited to 1.35% of the average daily net assets of the Fund until July 1, 2012, as indicated in the Prospectus.It is expected that the contractual agreement will continue from year-to-year provided such continuance is approved by the Trustees.For the fiscal year ended February 28, 2011, the Advisor waived its entire management fee in the amount of $5,986 and reimbursed the Fund for other operating expenses in the amount of $141,708 pursuant to the Fund’s expense limitation arrangements in place with the Advisor during such period.For the fiscal year ended February 28, 2010, the Advisor waived its entire management fee in the amount of $4,010 and reimbursed the Fund for other operating expenses in the amount of $227,933 pursuant to the Fund’s expense limitation arrangements in place with the Advisor during such period.For the fiscal year ended February 28, 2009, the Advisor waived its entire management fee in the amount of $3,651 and reimbursed the Fund for other operating expenses in the amount of $251,490 pursuant to the Fund’s expense limitation arrangements in place with the Advisor during such period. 18 PORTFOLIO MANAGER Maceo K. Sloan is the portfolio manager of the Fund and, as such, is responsible for the day-to-day management of the Fund’s portfolio. Compensation.The portfolio manager is an officer and employee of the Advisor and his compensation varies with the general success of the Advisor as a firm.As of February 28, 2011, the portfolio manager’s compensation consists of a fixed annual salary, plus the potential for a discretionary bonus.The portfolio manager’s compensation is not directly linked to any specific factors, such as the Fund’s performance, but these factors may nevertheless affect the performance and profitability of the Advisor and, as a result, indirectly affect the portfolio manager’s compensation.Discretionary bonuses are determined by the Advisor’s management and are not based on any predetermined criteria or formula, but may be based on, among other things, a portfolio manager’s job performance, performance and growth of the Fund, and overall performance and profits of the Advisor. Ownership of Fund Shares.The table below shows the amount of Fund shares beneficially owned by the portfolio manager as of February 28, 2011 and stated as one of the following ranges: A None; B $1–$10,000; C $10,001–$50,000; D $50,001–$100,000; E $100,001–$500,000; F $500,001–$1,000,000; and G over $1,000,000. Name of Portfolio Manager Dollar Value of Fund Shares Beneficially Owned Maceo K. Sloan E Other Accounts.In addition to the Fund, the portfolio manager is responsible for the day-to-day management of certain other accounts.The table below shows the number of, and total assets in, such other accounts as of February 28, 2011. Portfolio Manager Type of Accounts Total Number of Other Accounts Managed Total Assets of Other Accounts Managed Number of Accounts Managed with Advisory Fee Based on Performance Total Assets of Accounts Managed with Advisory Fee Based on Performance Maceo K. Sloan Registered Investment Companies: 0 $ 0 0 $ 0 Other Pooled Investment Vehicles: 0 $ 0 0 $ 0 Other Accounts 45 $ 2.0 billion 2 $ 825.7 million Conflicts of Interests.The portfolio manager’s management of other accounts may give rise to potential conflicts of interest in connection with their management of the Fund’s investments, on the one hand, and the investments of the other accounts, on the other.These other accounts include pension and profit sharing plans, corporations, government entities, and other separately managed accounts (the “Other Accounts”).The Other Accounts might have similar investment objectives as the Fund, be compared to the same index as the Fund, or otherwise hold, purchase, or sell securities that are eligible to be held, purchased, or sold by the Fund. Knowledge of the Timing and Size of Fund Trades:A potential conflict of interest may arise as a result of the portfolio manager’s day-to-day management of the Fund.The portfolio manager knows the size and timing of trades for the Fund and the Other Accounts, and may be able to predict the market impact of Fund trades.It is theoretically possible that the portfolio manager could use this information to the advantage of Other Accounts managed and to the possible detriment of the Fund, or vice versa. Investment Opportunities:The Advisor provides investment supervisory services for a number of investment products that have varying investment guidelines.The same portfolio manager works across all investment products.Differences in the compensation structures of the Advisor’s investment products may give rise to a conflict of interest by creating an incentive for the Advisor to allocate the investment opportunities it believes might be the most profitable to the client accounts where it might benefit the most from the investment gains. 19 ADMINISTRATOR, FUND ACCOUNTANT AND TRANSFER AGENT.Ultimus Fund Solutions, LLC (“Ultimus”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, serves as the Administrator, Fund Accountant and Transfer Agent to the Fund pursuant to an Administration Agreement, a Fund Accounting Agreement and a Transfer Agent and Shareholder Services Agreement (the “Service Agreements”). As Administrator, Ultimus assists in supervising all operations of the Fund (other than those performed by the Advisor under the Advisory Agreement).Ultimus has agreed to perform or arrange for the performance of the following services (under the Service Agreements, Ultimus may delegate all or any part of its responsibilities thereunder): prepares and assembles reports required to be sent to the Fund’s shareholders and arranges for the printing and dissemination of such reports; assembles reports required to be filed with the SEC and files such completed reports with the SEC; prepares and coordinates, in consultation with Trust counsel, the preparation of prospectuses, statements of additional information and registration statements; arranges for the dissemination to shareholders of the Fund’s proxy materials and oversees the tabulation of proxies; assists in monitoring compliance of the Fund’s operations with the 1940 Act and with its investment policies and limitations; and makes such reports and recommendations to the Board as the Board reasonably requests or deems appropriate. As Fund Accountant, Ultimus maintains the accounting books and records for the Fund, including journals containing an itemized daily record of all purchases and sales of portfolio securities, all receipts and disbursements of cash and all other debits and credits, general and auxiliary ledgers reflecting all asset, liability, reserve, capital, income and expense accounts, including interest accrued and interest received, and other required separate ledger accounts.Ultimus also maintains a monthly trial balance of all ledger accounts; performs certain accounting services for the Fund, including calculation of the net asset value per share, calculation of the dividend and capital gain distributions, reconciles cash movements with the Trust’s custodian, verifies and reconciles with the Trust’s custodian all daily trade activities; provides certain reports; obtains dealer quotations or prices from pricing services used in determining net asset value; and prepares interim balance sheets, statements of income and expense, and statements of changes in net assets for the Fund. As Transfer Agent, Ultimus performs the following services in connection with the Fund’s shareholders:maintains records for each of the Fund’s shareholders of record; processes shareholder purchase and redemption orders; processes transfers and exchanges of shares of the Fund on the shareholder files and records; processes dividend payments and reinvestments; and assists in the mailing of shareholder reports and proxy solicitation materials. Ultimus receives fees from the Fund for its services as Administrator, Fund Accountant and Transfer Agent, and is reimbursed for certain expenses assumed pursuant to the Service Agreements.The fee payable to Ultimus as Administrator is calculated daily and paid monthly, at the annual rate of 0.15% of the average daily net assets of the Fund up to $50 million; 0.125% of such assets between $50 million and $100 million; 0.10% of such assets between $100 million and $250 million; 0.075% of such assets between $250 million and $500 million; and 0.05% of such assets over $500 million; subject, however, to a minimum fee of $2,000 per month.The fee payable by the Fund to Ultimus as Fund Accountant is $2,500 per month, plus an asset based fee at the annual rate of 0.01% of the Fund’s average daily net assets up to $500 million and 0.005% of such assets over $500 million.The fee payable by the Fund to Ultimus as Transfer Agent is at the annual rate of $20 per shareholder account, subject to a minimum fee of $1,500 per month.Unless sooner terminated as provided therein, the Service Agreements between the Trust and Ultimus will continue in effect until December 18, 2011.The Service Agreements, unless otherwise terminated as provided in the Service Agreements, are renewed automatically for successive one-year periods. Prior to December 18, 2009, the Trust was party to a Fund Accounting and Administration Agreement with The Nottingham Management Company d/b/a The Nottingham Company (“Nottingham”), 116 South Franklin Street, Rocky Mount, North Carolina 27802.The Trust was also party to a Dividend Disbursing and Transfer Agent Agreement with 20 North Carolina Shareholder Services, LLC d/b/a NC Shareholder Services, LLC (“NCSS”), 116 South Franklin Street, Rocky Mount, North Carolina 27802.The following table shows the dollar amount of administration, transfer agent and accounting fees paid by the Fund for the fiscal years ended February 28, 2011, February 28, 2010 and February 28, 2009: To Nottingham and NCSS: Administration Fees Transfer Agent Fees Accounting Fees Fiscal Year Ended February 28, 2010 $44,968 $25,552 $39,522 Fiscal Year Ended February 28, 2009 $24,000 $35,564 $45,043 To Ultimus: Administration Fees Transfer Agent Fees Accounting Fees Fiscal Year Ended February 28, 2011 $19,400 $12,000 $24,309 Fiscal Year Ended February 28, 2010 $3,200 $2,000 $4,004 DISTRIBUTOR.Ultimus Fund Distributors, LLC (the “Distributor”), 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, is the exclusive agent for distribution of shares of the Fund, pursuant to a Distribution Agreement. The Distributor may sell shares of the Funds directly or to or through qualified securities dealers or other approved entities, including, without limitation, sub-distributors, fund supermarkets, wholesalers and other marketing and distribution outlets.The Distributor is obligated to sell shares of the Fund on a best efforts basis only against purchase orders for the shares.Shares of the Fund are offered to the public on a continuous basis.The Distributor is an affiliate of Ultimus, and Robert G. Dorsey and Mark J. Seger are each Managing Directors of the Distributor and officers of the Trust.The Distributor is a broker-dealer registered with the SEC and a member in good standing of FINRA and maintains, at its own expense, its qualification as a broker-dealer under all applicable federal or state laws in those states which the Fund shall from time to time identify as states in which it wishes to offer its shares for sale, in order that state registrations may be maintained for the Fund.Under the Distribution Agreement, the Distributor is paid $6,000 per annum for its services. The Distribution Agreement may be terminated by either party upon 60 days’ prior written notice to the other party. CUSTODIAN.U.S. Bank, N.A. (the “Custodian”), 425 Walnut Street, Cincinnati, Ohio 45202, serves as custodian for the Fund’s assets.The Custodian acts as the depository for the Fund, safekeeps portfolio securities, collects all income and other payments with respect to portfolio securities, disburses monies at the Fund’s request, and maintains records in connection with its duties as Custodian.For its services as Custodian, the Custodian is entitled to receive from the Fund a fee based on the average net assets of the Fund held by the Custodian plus additional out-of-pocket and transaction expenses as incurred by the Fund. INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM.The Trustees have selected the firm of BBD, LLP (formerly known as Briggs, Bunting & Dougherty, LLP), 1835 Market Street, 26th Floor, Philadelphia, Pennsylvania 19103, to serve as the independent registered public accounting firm for the Fund for the current fiscal year and to audit the annual financial statements of the Fund, prepare the Fund’s federal, state, and excise tax returns and consult with the Fund on matters of accounting and taxation.Such firm will audit the financial statements of the Fund at least once each year.Shareholders will receive annual audited and semi-annual (unaudited) reports when published and a copy of the most recent Annual Report will accompany this SAI whenever a shareholder or a prospective investor requests it. LEGAL COUNSEL.Kilpatrick Townsend & Stockton LLP, 4208 Six Forks Road, Suite 1400, Raleigh, North Carolina 27609 serves as legal counsel to the Trust and the Fund. ADDITIONAL PURCHASE AND REDEMPTION INFORMATION Reference is made to “Purchasing Shares” and “Redeeming Shares” in the Prospectus for more information concerning how to purchase and redeem shares.The following information supplements the information regarding share purchases and share redemption in the Prospectus: PURCHASES.Shares of the Fund will be offered and sold on a continuous basis.The purchase price of shares of the Fund is based on the net asset value of the Fund next determined after the order is received subject to the order being 21 accepted by the Fund in good form.Net asset value of the Fund is normally determined at the time regular trading closes on the New York Stock Exchange (“NYSE”) on days the NYSE is open for regular trading, as described under “Net Asset Value” below.The Fund’s net asset value is not calculated on holidays when the NYSE is closed.An order received prior to the time regular trading closes on the NYSE will be executed at the price computed on the date of receipt and an order received after the time regular trading closes on the NYSE will be executed at the price computed as of that time on the next business day. The Fund reserves the right in its sole discretion (i) to suspend the offering of its shares; (ii) to reject purchase orders when in the judgment of management such rejection is in the best interest of the Fund and its shareholders; and (iii) to reduce or to waive the minimum for initial and subsequent investments under circumstances where certain economies can be achieved in sales of Fund shares. DISTRIBUTION PLAN.The Fund has adopted a Distribution Plan (the “Plan”) pursuant to Rule 12b-1 under the 1940 Act (see “Management of the Fund – Distribution Plan” in the Prospectus).As required by Rule 12b-1, the Plan was approved by the Trustees and separately by a majority of the Trustees who are not interested persons of the Trust and who have no direct or indirect financial interest in the operation of the Plan.Potential benefits of the Plan to the Fund include improved shareholder services, savings to the Fund in transfer agencyfees as a percentage of assets (once the Fund has a sufficient number of accounts to exceed the minimum monthly transfer agent fees), savings to the Fund in advisory fees and other expenses, benefits to the investment process through growth and stability of assets, and maintenance of a financially healthy management organization.The continuation of the Plan must be considered by the Trustees annually. Under the Plan, the Fund may expend up to 0.25% of its average daily net assets annually to pay for any activity which is primarily intended to result in the sale of its shares and the servicing of shareholder accounts with respect to those shares, provided the Trustees have approved the category of expenses for which payment is being made.Expenditures paid as service fees to any person who sells shares of the Fund may not exceed 0.25% per annum of the Fund’s average daily net assets. Expenditures under the Plan may include, without limitation: (i) payments to securities dealers and others, including the Trust’s principal underwriter, who are engaged in the sale of shares of the Fund and who may be advising shareholders of the Trust regarding the purchase, sale or retention of shares of the Fund; (ii) the printing and mailing to prospective investors of Fund prospectuses, statements of additional information, any supplements thereto, and shareholder reports; (iii) those relating to the development, preparation, printing, and mailing of advertisements, sales literature, and other promotional materials describing and/or relating to the Fund; (iv) holding seminars and sales meetings designed to promote the distribution of Fund shares; (v) obtaining information and providing explanations to wholesale and retail distributors of the Fund regarding the Fund’s investment objectives and policies and other information about the Fund; (vi) training sales personnel regarding the Fund; and (vii) financing any other activity that the Distributor determines is primarily intended to result in the sale of Fund shares.The Fund does not participate in any joint distribution activities with other investment companies.By reason of their controlling interest in the Advisor, Maceo K. Sloan, Victoria A. Treadwell and Michael L. Lawrence may be deemed to have a financial interest in the operation of the Plan.For the fiscal year ended February 28, 2011, the Fund incurred 12b-1 fees of $1,761.These payments were spent primarily on compensation to broker-dealers for the sale of Fund shares. DEALERS.Additional compensation may be provided to dealers in connection with sales of shares of the Fund.Compensation may include financial assistance to dealers in connection with conferences, sales, or training programs for their employees, seminars for the public, advertising campaigns regarding the Fund, and/or other dealer-sponsored special events.In some instances, this compensation may be made available only to certain dealers whose representatives have sold or are expected to sell a significant amount of such shares.Compensation may include payment for travel expenses, including lodging, incurred in connection with trips taken by invited registered representatives and members of their families to locations within or outside of the United States for meetings or seminars of a business nature.Dealers may not use sales of the Fund shares to qualify for this compensation to the extent such may be prohibited by the laws of any state or any self-regulatory organization, such as FINRA. REGULAR ACCOUNT.The regular account allows for voluntary investments to be made at any time.Available to individuals, custodians, corporations, trusts, estates, corporate retirement plans, and others, investors are free to make additions to or withdrawals from their account.When an investor makes an initial investment in the Fund, a shareholder 22 account is opened in accordance with the investor’s registration instructions.Each time there is a transaction in a shareholder account, such as an additional investment or the reinvestment of a dividend or distribution, the shareholder will receive a confirm­ation statement showing the current transaction , along with a summary of the status of the account as of the transaction date.As stated in the Prospectus, share certificates are normally not issued. AUTOMATIC INVESTMENT PLAN.The automatic investment plan enables shareholders to make regular monthly or quarterly investments in shares through automatic charges to their checking account.With shareholder authorization and bank approval, the Fund will automatically charge the checking account for the amount specified ($50 minimum) which will be automatically invested in shares at the public offering price on the 15th day and/or the last business day of the month.The shareholder may change the amount of the investment or discontinue the plan at any time by writing to the Fund. PURCHASES IN KIND.The Fund may accept securities in lieu of payment for the purchase of shares in the Fund.The acceptance of such securities is at the sole discretion of the Advisor based upon the suitability of the securities accepted for inclusion as a long-term investment of the Fund, the marketability of such securities, and other factors that the Advisor may deem appropriate.If accepted, the securities will be valued using the same criteria and methods as described in “Purchase and Redemption Price” in the Prospectus. REDEMPTIONS.The Fund may suspend redemption privileges or postpone the date of payment (i) during any period that the NYSE is closed for other than customary weekend and holiday closings, or that trading on the NYSE is restricted as determined by the SEC; (ii) during any period when an emergency exists as defined by the rules of the SEC as a result of which it is not reasonably practicable for the Fund to dispose of securities owned by it, or to determine fairly the value of its assets; and (iii) for such other periods as the SEC may permit.The Fund may also suspend or postpone recording a transfer of shares upon the occurrence of any of the foregoing conditions.Any redemption may be more or less than the shareholder’s cost depending on the market value of the securities held by the Fund. INVOLUNTARY REDEMPTIONS.In addition to the situations described in the Prospectus under “Redeeming Shares,” the Fund may redeem shares involuntarily to reimburse the Fund for any loss sustained by reason of the failure of a shareholder to make full payment for shares purchased by the shareholder; to collect any charge relating to a transaction effected for the benefit of a shareholder which is applicable to Fund shares as provided in the Prospectus from time to time; or to close a shareholder’s account if the Fund is unable to verify the shareholder’s identity. REDEMPTIONS IN KIND.The Fund does not intend, under normal circumstances, to redeem its securities by payment in kind.It is possible, however, that conditions may arise in the future which would, in the opinion of the Trustees, make it undesirable for the Fund to pay for all redemptions in cash.In such case the Trustees may authorize payment to be made in readily marketable portfolio securities of the Fund.Securities delivered in payment of redemptions would be valued at the same value assigned to them in computing the net asset value per share.Shareholders receiving them would incur brokerage costs when these securities are sold.An irrevocable election has been filed pursuant to Rule 18f-1 under the 1940 Act, wherein the Fund committed itself to pay redemptions in cash, rather than in kind, to any shareholder of record of the Fund who redeems during any ninety-day period, the lesser of (a) $250,000 or (b) one percent (1%) of the Fund’s net assets at the beginning of such period. OTHER INFORMATION.If an investor realizes a gain on a redemption, reinvestment of the redemption proceeds in shares of the Fund will not affect the amount of any federal capital gains tax payable on the gain.If an investor realizes a loss on a redemption, reinvestment of the redemption proceeds in shares of the Fund may cause some or all of the loss to be disallowed as a tax deduction, depending on the number of shares purchased by reinvestment and the period of time that has elapsed after the redemption, although for tax purposes, the amount disallowed is added to the cost of the shares acquired upon the reinvestment. SPECIAL SHAREHOLDER SERVICES The Fund offers the following special shareholder services: TRANSFER OF REGISTRATION.To transfer shares to another owner, send a written request to the Fund at the address shown above.Your request should include the following: (i) the Fund name and existing account registration; (ii) 23 signature(s) of the registered owner(s) exactly as the signature(s) appear(s) on the account registration; (iii) the new account registration, address, social security or taxpayer identification number, and how dividends and capital gains are to be distributed; (iv) STAMP Medallion signature guarantees (see the Prospectus under the heading “Redeeming Shares – Signature Guarantees”); and (v) any additional documents which are required for transfer by corporations, administrators, executors, trustees, guardians, etc.If you have any questions about transferring shares, call or write the Fund. EMPLOYEES AND AFFILIATES OF THE FUND.The Fund has adopted initial investment minimums for the purpose of reducing the cost to the Fund (and consequently to the shareholders) of communicating with and servicing its shareholders.At the discretion of the Advisor, the Fund may accept investments in the Fund with a reduced minimum initial investment from its Trustees, officers, and employees; the Advisor and certain parties related thereto, including clients of the Advisor or any sponsor, officer, committee member thereof, or the immediate family of any of them.In addition, accounts having the same mailing address may be aggregated for purposes of the minimum investment if they consent in writing to sharing a single mailing of shareholder reports, proxy statements (but each such shareholder would receive his/her own proxy), and other Fund literature. DISCLOSURE OF PORTFOLIO HOLDINGS The Trustees have adopted a policy that governs the disclosure of portfolio holdings.This policy is intended to ensure that such disclosure is in the best interests of the shareholders of the Fund and to address possible conflicts of interest.Under the Fund’s policy, the Fund and Advisor generally will not disclose the Fund’s portfolio holdings to a third party unless such information has been made available to the public.The policy provides that the Fund and Advisor may disclose non-public portfolio holdings information as required by law and under other limited circumstances that are set forth in more detail below. The Fund will make available to the public a complete schedule of the Fund’s portfolio holdings as of the end of each calendar quarter basis.This information is generally available 10 days after the Fund’s quarter end and will remain available until the next calendar quarter’s portfolio holdings schedule becomes available.You may obtain a copy of these quarterly portfolio holdings schedules by calling the Fund at 1-866-515-4626.The Fund will also file quarterly portfolio holdings reports with the SEC on Form N-CSR or Form N-Q, as applicable.The Fund’s Form N-CSR and Form N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C.The first and third fiscal quarter portfolio holdings reports will be filed with the SEC on Form N-Q and the second and fourth fiscal quarter portfolio holdings reports will be included with the semiannual and annual financial statements, respectively, which are sent to shareholders and filed with the SEC on Form N-CSR. The Fund and/or the Advisor may, from time to time, make additional portfolio holdings information as of the end of each calendar or fiscal quarter, available to the public on a website at www.ncmcapitalfunds.com.Lists of the Fund’s top ten holdings are generally posted on the Fund’s website quarterly, approximately ten days after the end of each quarter. The officers of the Fund and/or officers of the Advisor may share non-public portfolio holdings information with the Fund’s service providers that require such information for legitimate business and Fund oversight purposes, such as the Fund’s fund accountant, administrator, transfer agent, distributor, custodian, proxy voting service, independent registered public accounting firm, and legal counsel as identified in the Fund’s Prospectus and SAI, as well as Financial Graphic Service, Inc. and Filepoint EDGAR Services, financial typesetters and printers the Fund may engage for, among other things, the edgarizing, typesetting, printing and/or distribution of regulatory and compliance documents.The Fund and/or the Advisor may also provide non-public portfolio holdings information to appropriate regulatory agencies as required by applicable laws and regulations.The Fund’s service providers receiving such non-public information are subject to confidentiality obligations requiring such service providers to keep non-public portfolio holdings information confidential.Certain of the service providers have codes of ethics that prohibit trading based on, among other things, non-public portfolio holdings information. Non-public portfolio holdings information and other information regarding the investment activities of the Fund may also be disclosed to rating and ranking organizations for use in connection with their rating or ranking of the Fund.Currently, the Fund is providing non-public portfolio holdings information to three different rating or ranking organizations.Each disclosure arrangement has been authorized by the Fund and/or the Advisor in accordance with the Fund’s disclosure of 24 portfolio holdings policy upon a determination that this disclosure serves a legitimate business purpose of the Fund and that each organization is subject to a duty of confidentiality.Below is a table listing the groups that are currently receiving non-public portfolio holdings information along with the types of information received, conditions or restrictions on use, timing of disclosure and any compensation received for providing portfolio information. Name of Rating or Ranking Group Information Provided Timing of Release and Conditions or Restrictions on Use Receipt of Compensation or other Consideration by the Fund or Affiliated Party Morningstar, Inc. CUSIP, description, shares/par, market value Provided monthly, with a 30-day lag. No formal conditions or restrictions. None Lipper CUSIP, description, shares/par, market value Provided monthly, with a 30-day lag.No formal conditions or restrictions.Lipper indicates that it will not trade based on the Fund’s portfolio information, and it prohibits its employees from any such trading. None Bloomberg L.P. CUSIP, description, shares/par, market value Provided monthly, with a 30-day lag.No formal conditions or restrictions.Bloomberg indicates that it requires all employees to sign confidentiality agreements acknowledging all information received during their employment must be used for legitimate business purposes only. None The Fund currently does not provide non-public portfolio holdings information to any other third parties.In the future, the Fund may elect to disclose such information to other third parties if the Advisor determines that the Fund has a legitimate business purpose for doing so and the recipient is subject to a duty of confidentiality.The Advisor, through its officers, is responsible for determining which other third parties have a legitimate business purpose for receiving the Fund’s portfolio holdings information. The Fund’s policy regarding disclosure of portfolio holdings is subject to the continuing oversight and direction of the Trustees.The Advisor and the Fund’s administrator are required to report to the Trustees any known disclosure of the Fund’s portfolio holdings to unauthorized third parties.The Fund has not (and does not intend to) enter into any arrangement providing for the receipt of compensation or other consideration in exchange for the disclosure of non-public portfolio holdings information, other than the benefits that result to the Fund and its shareholders from providing such information, which include the publication of Fund ratings and rankings. NET ASSET VALUE The net asset value of the Fund normally is determined as of the time regular trading closes on the NYSE (generally 4:00 p.m. Eastern Time, Monday through Friday).The net asset value per share of the Fund is not calculated on holidays when the NYSE is closed.The NYSE generally recognizes the following holidays: New Year’s Day, Martin Luther King, Jr. Day, President’s Day, Good Friday, Memorial Day, Fourth of July, Labor Day, Thanksgiving Day, and Christmas Day.Any other holiday recognized by the NYSE will be deemed a holiday on which the net asset value of the Fund will not be calculated. 25 In computing the net asset value for the Fund, all liabilities incurred or accrued are deducted from the net assets of the Fund.The resulting net assets are divided by the number of shares outstanding at the time of the valuation and the result is the net asset value per share of the Fund. Values are determined according to accepted accounting practices and all laws and regulations that apply.Using methods approved by the Trustees, the assets of the Fund are generally valued as follows: · Securities that are listed on a securities exchange are valued at the last quoted sales price at the time the valuation is made.Price information on listed securities is taken from the exchange where the security is primarily traded. · Securities that are listed on an exchange and which are not traded on the valuation date are valued at the last quoted bid price. · Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. · Unlisted securities for which market quotations are readily available are valued at the latest quoted sales price, if available, at the time of valuation, otherwise, at the last quoted bid price. · Temporary cash investments with maturities of 60 days or less will be valued at amortized cost, which approximates market value. · Options are valued as follows: (1) exchange-listed options are valued at the last quoted sales price at the time of valuation.For purposes of determining the primary exchange the following applies: (i) if the option is traded on the Chicago Board Options Exchange (“CBOE”), the CBOE is considered the primary exchange unless the Advisor identifies a different primary exchange for the option and (ii) if the option does not trade on the CBOE, the Advisor identifies the primary exchange for the option; (2) unlisted options for which market quotations are readily available are valued at the last quoted sales price at the time of valuation; (3)if an option is not traded on the valuation date, the option is priced at the mean of the last quoted bid and ask price at the time of valuation; and (4) an option may be valued at fair value when (i) the option does not trade on the valuation date or (ii) reliable last quoted bid and ask prices are not available. · Securities for which no current reliable market quotations (neither a reliable last quoted sales price nor a reliable last quoted bid price) are readily available are valued at fair value as determined in good faith using methods approved by the Trustees. · Securities may be valued on the basis of prices provided by a pricing service when such prices are believed to reflect the fair market value of such securities. Subject to the provisions of the Trust Instrument, determinations by the Trustees as to the direct and allocable liabilities, and the allocable portion of any general assets, with respect to the Fund are conclusive.The pricing and valuation of portfolio securities is determined in good faith in accordance with procedures established by, and under the direction of, the Trustees. ADDITIONAL TAX INFORMATION The following summarizes certain additional tax considerations generally affecting the Fund and its shareholders that are not described in the Prospectus.No attempt is made to present a detailed explanation of the tax treatment of the Fund or its shareholders.The discussions here and in the Prospectus are not intended as a substitute for careful tax planning and are based on tax laws and regulations that are in effect on the date hereof and which may be changed by legislative, judicial, or administrative action.Investors are advised to consult their tax advisors with specific reference to their own tax situations. The Fund, and any other series of the Trust, will be treated as a separate corporate entity under the Internal Revenue Code of 1986, as amended (“Code”), and intends to qualify as a regulated investment company under Subchapter M of the Code. 26 In order to so qualify, the Fund must elect to be a regulated investment company or have made such an election for a previous year and must satisfy certain requirements relating to the amount of distributions and source of its income for a taxable year.At least 90% of the gross income of the Fund must be derived from dividends, interest, payments with respect to securities loans, gains from the sale or other disposition of stocks, securities, or foreign currencies, and other income derived with respect to the Fund’s business of investing in such stock, securities, or currencies, and net income derived from an interest in a “qualified publicly traded partnership” as defined in Code section 851(h)Any income derived by the Fund from a partnership (other than a “qualified publicly traded partnership”) or trust is treated as derived with respect to the Fund’s business of investing in stock, securities, or currencies only to the extent that such income is attributable to items of income that would have been qualifying income if realized by the Fund in the same manner as by the partnership or trust. An investment company may not qualify as a regulated investment company for any taxable year unless it satisfies certain requirements with respect to the diversification of its investments at the close of each quarter of the taxable year.In general, at least 50% of the value of its total assets must be represented by cash, cash items, government securities, securities of other regulated investment companies, and other securities which, with respect to any one issuer, do not represent more than 5% of the value of the total assets of the fund or more than 10% of the outstanding voting securities of such issuer.In addition, not more than 25% of the value of the fund’s total assets may be invested in the securities (other than government securities or the securities of other regulated investment companies) of any one issuer; the securities of two or more issuers (other than securities of another regulated investment company) if the issuers are controlled by the Fund and they are, pursuant to Internal Revenue Service Regulations, engaged in the same or similar or related trades or businesses; or the securities of one or more publicly traded partnerships.The Fund intends to satisfy all requirements on an ongoing basis for continued qualification as a regulated investment company. The 2003 Jobs and Growth Tax Relief Reconciliation Act reduced the federal tax rate on most dividends paid by U.S. corporations to individuals after December 31, 2002.These qualifying corporate dividends are taxable at long-term capital gains tax rates.The long-term capital gains rate for individual taxpayers is currently at a maximum rate of 15% for transactions occurring prior to January 1, 2013 and 20% for those occurring after December 31, 2012, unless current applicable capital gains rates are changed by Congress. Under current law, the application of the long-term capital gains rates to qualifying corporate dividends will expire for tax years beginning after December 31, 2012, after which such dividends would return to being taxed at ordinary income rates.Some, but not all, of the dividends paid by the Fund may be taxable at the reduced long-term capital gains tax rate for individual shareholders.If the Fund designates a dividend as qualified dividend income, it generally will be taxable to individual shareholders at the long-term capital gains tax rate, provided certain holding period requirements are met. Taxable dividends paid by the Fund to corporate shareholders will be taxed at corporate income tax rates.Corporate shareholders may be entitled to a dividends received deduction (“DRD”) for a portion of the dividends paid and designated by the Fund as qualifying for the DRD. If the Fund designates a dividend as a capital gains distribution, it generally will be taxable to shareholders as long-term capital gains, regardless of how long a shareholder has held Fund shares or whether the distribution was received in cash or reinvested in additional shares.All taxable dividends paid by the Fund other than those designated as qualified dividend income or capital gains distributions will be taxable as ordinary income to shareholders, whether received in cash or reinvested in additional shares.To the extent the Fund engages in increased portfolio turnover, short-term capital gains may be realized, and any distribution resulting from such gains will be considered ordinary income for federal tax purposes. Shareholders who hold Fund shares in a tax-deferred account, such as a retirement plan, generally will not have to pay tax on Fund distributions until they receive distributions from their account.The Fund will designate (i) any dividend of qualified dividend income as qualified dividend income; (ii) any tax-exempt dividend as an exempt-interest dividend; (iii) any distribution of long-term capital gains as a capital gain dividend; and (iv) any dividend eligible for the corporate DRD as such in a written notice mailed to shareholders within 60 days after the close of the Fund’s taxable year.Shareholders should note that, upon the sale or exchange of Fund shares, if the shareholder has not held such shares for at least six months, any loss on the sale or exchange of those shares will be treated as long-term capital loss to the extent of the capital gain dividends received with respect to the shares. 27 To the extent that a distribution from the Fund is taxable, it is generally included in a shareholder’s gross income for the taxable year in which the shareholder receives the distribution.However, if the Fund declares a dividend in October, November, or December but pays it in January, it will be taxable to shareholders as if the dividend was received in the year it was declared.Following the close of each year, each shareholder will receive a statement detailing the tax status of any Fund distributions for that year. The Fund’s net realized capital gains from securities transactions will be distributed only after reducing such gains by the amount of any available capital loss carryforwards.Capital losses may be carried forward to offset any capital gains.As of February 28, 2011, the Fund had a capital loss carryforward of $26,140 which expires on February 28, 2018.These capital loss carryforwards may be utilized in future years to offset net realized capital gains, if any, prior to distributing such gains to shareholders. A 4% nondeductible excise tax is imposed on regulated investment companies that fail to currently distribute an amount equal to specified percentages of their ordinary taxable income and capital gain net income (excess of capital gains over capital losses).The Fund intends to make sufficient distributions or deemed distributions of its ordinary taxable income and any capital gain net income prior to the end of each calendar year to avoid liability for this excise tax. If for any taxable year the Fund does not qualify for the special federal income tax treatment afforded regulated investment companies, all of its taxable income will be subject to federal income tax at regular corporate rates (without any deduction for distributions to its shareholders).In such event, dividend distributions (whether or not derived from interest on tax-exempt securities) would be taxable as qualified dividends to individual shareholders with respect to taxable years beginning after December 31, 2002 and before January 1, 2013, to the extent of the Fund’s current and accumulated earnings and profits, and would be eligible for the DRD for corporations, provided in each case that certain holding period and other requirements are met. In general, a shareholder who sells or redeems shares will realize a capital gain or loss, which will be long-term or short-term, depending upon the shareholder’s holding period for the Fund shares.An exchange of shares may be treated as a sale and any gain will be subject to tax. The Fund will be required in certain cases to withhold and remit to the U.S. Treasury a percentage (presently at the rate of 28% for 2011) of taxable dividends or of gross proceeds realized upon sale paid to shareholders who have failed to provide a correct taxpayer identification number in the manner required, or who are subject to withholding by the Internal Revenue Service for failure to include properly on their return payments of taxable interest or dividends, or who have failed to certify to the Fund that they are not subject to backup withholding when required to do so, or that they are “exempt recipients.” Depending upon the extent of the Fund’s activities in states and localities in which its offices are maintained, in which its agents or independent contractors are located, or in which it is otherwise deemed to be conducting business, the Fund may be subject to the tax laws of such states or localities.In addition, in those states and localities that have income tax laws, the treatment of the Fund and its shareholders under such laws may differ from their treatment under federal income tax laws. Dividends paid by the Fund to non-U.S. shareholders may be subject to U.S. withholding tax at the rate of 30% unless reduced by treaty (and the shareholder files a valid Internal Revenue Service Form W-8BEN, or other applicable form, with the Fund certifying foreign status and treaty eligibility) or the non-U.S. shareholder files an Internal Revenue Service Form W-8ECI, or other applicable form, with the Fund certifying that the investment to which the distribution relates is effectively connected to a United States trade or business of such non-U.S. shareholder (and, if certain tax treaties apply, is attributable to a United States permanent establishment maintained by such non-U.S. shareholder).The Fund may elect not to withhold the applicable withholding tax on any distribution representing a capital gain dividend to a non-U.S. shareholder.Special rules may apply to non-U.S. shareholders with respect to the information reporting requirements and withholding taxes and non-U.S. shareholders should consult their tax advisors with respect to the application of such reporting requirements and withholding taxes. 28 The Fund will send shareholders information each year on the tax status of dividends and distributions.A dividend or capital gains distribu­tion paid shortly after Fund shares have been purchased, although in effect a return of investment, is subject to federal income taxa­tion.Dividends from net investment income, along with capital gains, will be taxable to shareholders, whether received in cash or reinvested in Fund shares and no matter how long the shareholder has held Fund shares, even if they reduce the net asset value of shares below the shareholder’s cost and thus, in effect, result in a return of a part of the shareholder’s investment. ADDITIONAL INFORMATION ON PERFORMANCE From time to time, the total return of the Fund may be quoted in advertisements, sales literature, shareholder reports, or other communications to shareholders.The “average annual total return” of the Fund refers to the average annual compounded rate of return over the stated period that would equate an initial investment in a particular class of shares of the Fund at the beginning of the period to its ending redeemable value, assuming reinvestment of all dividends and distributions and deduction of all recurring charges.Average annual total returns will be quoted for the most recent one, five, or ten year periods or for the life of the Fund if it has not been in existence for any such periods.When considering “average annual total return” figures for periods longer than one year, it is important to note that the annual total return for the Fund for any given year might have been greater or less than its average for the entire period. The following is a brief description of how performance is calculated.Quotations of average annual total return for the Fund will be expressed in terms of the average annual compounded rate of return of a hypothetical investment in the Fund over periods of one year, five years and ten years or since inception (as applicable).These are the average annual total rates of return that would equate the initial amount invested to the ending redeemable value. The average annual total return (before taxes) is calculated by finding the average annual compounded rates of return over the applicable period that would equate the initial amount invested to the ending value using the following formula: P(1+T)n ERV Where P a hypothetical initial payment of $1,000 T average annual total return n number of years ERV Ending Redeemable Value of a hypothetical initial payment of $1,000 The average annual total return (after taxes on distributions) is calculated by finding the average annual compounded rates of return over the applicable period that would equate the initial amount invested to the ending value using the following formula: P(1+T)n ATVD Where P a hypothetical initial payment of $1,000 T average annual total return (after taxes on distributions) n number of years ATVD Ending Redeemable Value of a hypothetical initial payment of $1,000, after taxes on fund distributions but not after taxes on redemption 29 The average annual total return (after taxes on distributions and sale of Fund shares) is calculated by finding the average annual compounded rates of return over the applicable period that would equate the initial amount invested to the ending value using the following formula: P(1+T)n ATVDR Where P a hypothetical initial payment of $1,000 T average annual total return (after taxes on distributions and redemptions) n number of years ATVDR Ending Redeemable Value of a hypothetical initial payment of $1,000, after taxes on fund distributions and redemption The calculation of average annual total return and aggregate total return assume an initial $1,000 investment and that there is a reinvestment of all dividends and capital gain distributions on the reinvestment dates during the period.The ending redeemable value is determined by assuming complete redemption of the hypothetical investment and the deduction of all nonrecurring charges at the end of the period covered by the computations.These performance quotations should not be considered as representative of the Fund’s performance for any future periods. The Fund may also compute “cumulative total return,” which represents the total change in value of an investment in the Fund for a specified period (again reflecting changes in share price and assuming reinvestment of distributions).Cumulative total return is calculated in a similar manner as average annual total return, except that the return is aggregated, rather than annualized.The Fund may also compute average annual total return and cumulative total return after taxes on distributions and after taxes on distributions and redemption, which are calculated in a similar manner after adjustments for taxes on distributions and taxes on distributions and redemption. The Fund’s performance may be compared in advertisements, sales literature, shareholder reports, and other communications to the performance of other mutual funds having similar objectives or to standardized indices or other measures of investment performance.In particular, the Fund may compare its performance to the Russell Midcap Growth Index, which measures the performance of the 800 smallest companies in the Russell 1000 Index, companies with higher price-to-book ratios and higher forecasted growth values.The Fund may also measure its performance against the appropriate Lipper Equity Index, which ranks the performance of mutual funds that have similar portfolio holdings and investment objectives.Comparative performance may also be expressed by reference to a ranking prepared by a mutual fund monitoring service or by one or more newspapers, newsletters, or financial periodicals.The Fund may also occasionally cite statistics to reflect its volatility and risk.The Fund may also compare its performance to other published reports of the performance of unmanaged portfolios of companies.The performance of such unmanaged portfolios generally does not reflect the effects of dividends or dividend reinvestment.The Fund may also compare its performance to other reports of the performance of managed accounts of the Advisor.Of course, there can be no assurance the Fund will experience the same results.Performance comparisons may be useful to investors who wish to compare the Fund’s past performance to that of other mutual funds and investment products.Of course, past performance is not a guarantee of future results. The Fund’s average annual total returns before taxes for the one year period ended February 28, 2011 and for the period from July 6, 2007 (date of commencement of operations) through February 28, 2011 were 31.91% and 0.57%, respectively.The Fund’s cumulative total return before taxes for the period from July 6, 2007 (commencement of operations) through February 28, 2011 was 2.10%. The Fund’s performance fluctuates on a daily basis largely because net earnings and net asset value per share fluctuate daily.Both net earnings and net asset value per share are factors in the computation of total return as described above. As noted above, from time to time the Fund may advertise its performance compared to similar funds or portfolios using certain indices, reporting services, and financial publications.These may include the following: · Lipper ranks funds in various fund categories by making comparative calculations using total return.Total return assumes the reinvestment of all capital gains distributions and income dividends and takes into account any change in net asset value over a specific period of time. 30 · Morningstar, Inc., an independent rating service, rates mutual funds of all types according to their risk-adjusted returns.The maximum rating is five stars, and ratings are effective for one month. Investors may use the foregoing comparisons in addition to the Prospectus to obtain a more complete view of the Fund’s performance before investing.Of course, when comparing the Fund’s performance to any index, factors such as composition of the index and prevailing market conditions should be considered in assessing the significance of such comparisons.When comparing funds using reporting services, investors should take into consideration any relevant differences in funds such as permitted portfolio compositions and methods used to value portfolio securities and to compute offering price.Advertisements and other sales literature for the Fund may quote total returns that are calculated on non-standardized base periods.The total returns represent the historic change in the value of an investment in the Fund based on monthly reinvestment of dividends over a specified period of time. From time to time the Fund may include in advertisements and other communications charts and illustrations relating to inflation and the effects of inflation on the dollar, including the purchasing power of the dollar at various rates of inflation.The Fund may also disclose from time to time information about its portfolio allocation and holdings at a particular date (including ratings of securities assigned by independent rating services such as S&P and Moody’s).The Fund may also depict the historical performance of the securities in which the Fund may invest over periods reflecting a variety of market or economic conditions either alone or in comparison with alternative investments, performance indices of those investments, or economic indicators.The Fund may also include in advertisements and in materials furnished to present and prospective shareholders statements or illustrations relating to the appropriateness of types of securities and/or mutual funds that may be employed to meet specific financial goals, such as saving for retirement, children’s education, or other future needs. FINANCIAL STATEMENTS The audited financial statements of the Fund for the fiscal year ended February 28, 2011, including the Financial Highlights appearing in the Prospectus, are incorporated by reference and made a part of this SAI. 31 APPENDIX A – DESCRIPTION OF RATINGS Each Fund may acquire from time to time debt securities as described in the Prospectuses and this SAI.The Funds are not restricted with respect to yield, maturity, or credit quality of any debt securities, so that the Funds may purchase debt securities that are of high quality “investment grade” (“Investment-Grade Debt Securities”) or of lower quality with significant risk characteristics (e.g., “junk bonds”).The various ratings used by nationally recognized statistical rating organizations (each an “NRSRO”) are described below. A rating by an NRSRO represents the organization’s opinion as to the credit quality of the security being rated.However, the ratings are general and are not absolute standards of quality or guarantees as to the creditworthiness of an issuer.Consequently, the Advisor believes that the quality of Investment-Grade Debt Securities in which the Funds may invest should be continuously reviewed and that individual analysts give different weightings to the various factors involved in credit analysis.A rating is not a recommendation to purchase, sell, or hold a security, because it does not take into account market value or suitability for a particular investor.When a security has received a rating from more than one NRSRO, each rating is evaluated independently.Ratings are based on current information furnished by the issuer or obtained by the NRSROs from other sources that they consider reliable.Ratings may be changed, suspended, or withdrawn as a result of changes in or unavailability of such information, or for other reasons. STANDARD & POOR’S® RATINGS SERVICES.The following summarizes the highest four ratings used by Standard & Poor’s Ratings Services (“S&P”), a division of McGraw-Hill Companies, Inc., for bonds which are deemed to be Investment-Grade Debt Securities by the Advisor: AAA – This is the highest rating assigned by S&P to a debt obligation and indicates an extremely strong capacity of the obligor to meet its financial commitment on the obligation. AA – Debt rated AA differs from AAA issues only to a small degree.The obligor’s capacity to meet its financial commitment on the obligation is very strong. A – Debt rated A is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than debt in higher-rated categories.However, the obligor’s capacity to meet its financial commitment on the obligation is still strong. BBB – Debt rated BBB exhibits adequate protection parameters.However, adverse economic conditions or changing circumstances are more likely to lead to a weakened capacity of the obligor to meet its financial commitment on the obligation. To provide more detailed indications of credit quality, the AA, A and BBB ratings may be modified by the addition of a plus or minus sign to show relative standing within these major rating categories. Bonds rated BB, B, CCC, CC and C are not considered by the Advisor to be Investment-Grade Debt Securities and are regarded as having significant speculative characteristics.BB indicates the lowest degree of speculation and C the highest degree of speculation.While such bonds may have some quality and protective characteristics, these may be outweighed by large uncertainties or major risk exposures to adverse conditions. Commercial paper rated A-1 by S&P indicates that the obligor’s capacity to meet its financial commitment on the obligation is strong.Within this category, certain obligations are designated A-1+.This indicates that the obligor’s capacity to meet its financial commitment on these obligations is extremely strong.Commercial paper rated A-2 is somewhat more susceptible to the adverse effects of changes in circumstances and economic conditions than obligations in higher rating categories. However, the obligor's capacity to meet its financial commitment on the obligation is satisfactory. The rating SP-1 is the highest rating assigned by S&P to short term notes and indicates strong capacity to pay principal and interest.An issue determined to possess a very strong capacity to pay debt service is given a plus (+) designation.The rating SP-2 indicates a satisfactory capacity to pay principal and interest, with some vulnerability to adverse financial and economic changes over the term of the notes.The rating SP-3 indicates a speculative capacity to pay principal and interest. 32 MOODY’S INVESTOR SERVICE, INC.Moody’s Investors Service, Inc. (“Moody’s”) long-term ratings are opinions of the relative credit risk of financial obligations with an original maturity of one year or more. They address the possibility that a financial obligation will not be honored as promised. Such ratings use Moody’s Global Scale and reflect both the likelihood of default and any financial loss suffered in the event of default. The highest four ratings are deemed to be Investment-Grade Securities by the Advisor: Aaa – Bond obligations rated Aaa are judged to be of the highest quality, with minimal credit risk. Aa – Bond obligations rated Aa are judged to be of high quality and are subject to very low credit risk. A – Bond obligations rated A are considered upper-medium grade and are subject to low credit risk. Baa – Bond obligations rated Baa are subject to moderate credit risk.They are considered medium-grade and as such may possess certain speculative characteristics. Obligations which are rated Ba, B, Caa, Ca or C by Moody’s are not considered “Investment-Grade Debt Securities” by the Advisor.Obligations rated Ba are judged to have speculative elements and are subject to substantial credit risk.Obligations rated B are considered speculative and are subject to high credit risk.Obligations rated Caa are judged to be of poor standing and are subject to very high credit risk. Note: Moody’s appends numerical modifiers 1, 2, and 3 to each generic rating classification from Aa through Caa.The modifier 1 indicates that the obligation ranks in the higher end of its generic rating category; the modifier 2 indicates a mid-range ranking; and the modifier 3 indicates a ranking in the lower end of that generic rating category. Short-Term Ratings Moody’s short-term ratings are opinions of the ability of issuers to honor short-term financial obligations.Ratings may be assigned to issuers, short-term programs or to individual short-term debt instruments.Such obligations generally have an original maturity not exceeding thirteen months, unless explicitly noted. Moody’s employs the following designations to indicate the relative repayment ability of rated issuers: P-1 – Issuers (or supporting institutions) rated Prime-1 have a superior ability to repay short-term debt obligations. P-2 – Issuers (or supporting institutions) rated Prime-2 have a strong ability to repay short-term debt obligations. P-3 – Issuers (or supporting institutions) rated Prime-3 have an acceptable ability to repay short-term obligations. NP – Issuers (or supporting institutions) rated Not Prime do not fall within any of the Prime rating categories. Note: Canadian issuers rated P-1 or P-2 have their short-term ratings enhanced by the senior-most long-term rating of the issuer, its guarantor or support-provider. US Municipal Short-Term Debt And Demand Obligation Ratings Short-Term Obligation Ratings – There are three rating categories for short-term municipal obligations that are considered investment grade.These ratings are designated as Municipal Investment Grade (MIG) and are divided into three levels — MIG 1 through MIG 3.In addition, those short-term obligations that are of speculative quality are designated SG, or speculative grade.MIG ratings expire at the maturity of the obligation. MIG 1 – This designation denotes superior credit quality.Excellent protection is afforded by established cash flows, highly reliable liquidity support, or demonstrated broad-based access to the market for refinancing. MIG 2 – This designation denotes strong credit quality.Margins of protection are ample, although not as large as in the preceding group. 33 MIG 3 – This designation denotes acceptable credit quality.Liquidity and cash-flow protection may be narrow, and market access for refinancing is likely to be less well-established. SG – This designation denotes speculative-grade credit quality.Debt instruments in this category may lack sufficient margins of protection. Demand Obligation Ratings – In the case of variable rate demand obligations (VRDOs), a two-component rating is assigned; a long or short-term debt rating and a demand obligation rating.The first element represents Moody’s evaluation of the degree of risk associated with scheduled principal and interest payments.The second element represents Moody’s evaluation of the degree of risk associated with the ability to receive purchase price upon demand ("demand feature"), using a variation of the MIG rating scale, the Variable Municipal Investment Grade or VMIG rating. When either the long- or short-term aspect of a VRDO is not rated, that piece is designated NR, e.g., Aaa/NR orNR/VMIG 1. VMIG rating expirations are a function of each issue’s specific structural or credit features. VMIG 1 – This designation denotes superior credit quality.Excellent protection is afforded by the superior short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 2 – This designation denotes strong credit quality.Good protection is afforded by the strong short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. VMIG 3 – This designation denotes acceptable credit quality.Adequate protection is afforded by the satisfactory short-term credit strength of the liquidity provider and structural and legal protections that ensure the timely payment of purchase price upon demand. SG – This designation denotes speculative-grade credit quality.Demand features rated in this category may be supported by a liquidity provider that does not have an investment grade short-term rating or may lack the structural and/or legal protections necessary to ensure the timely payment of purchase price upon demand. FITCH RATINGS.The following summarizes the highest four ratings used by Fitch, Inc. (“Fitch”): Long-Term Ratings AAA – Highest credit quality.The rating AAA denotes the lowest expectation of credit risk.They are assigned only in case of exceptionally strong capacity for payment of financial commitments.This capacity is highly unlikely to be adversely affected by foreseeable events. AA – Very high credit quality.The rating AA denotes a very low expectation of credit risk.They indicate very strong capacity for payment of financial commitments.This capacity is not significantly vulnerable to foreseeable events. A – High credit quality.The rating A denotes a low expectation of credit risk.The capacity for payment of financial commitments is considered strong.This capacity may, nevertheless, be more vulnerable to adverse business or economic conditions than is the case for higher ratings. BBB – Good credit quality.The rating BBB indicates that there is currently a low expectation of credit risk.The capacity for payment of financial commitments is considered adequate, but adverse business or economic conditions are more likely to impair this capacity.This is the lowest investment grade category. Long-term securities rated below BBB by Fitch are not considered by the Advisor to be investment-grade securities.Securities rated BB and B are regarded as speculative with regard to a possible default risk developing.BB is considered 34 speculative and B is considered highly speculative.Securities rated CCC, CC and C are regarded as a high credit risk.A rating CCC indicates a substantial credit risk, while a rating CC indicates a high level of risk, and a rating C signals exceptionally high levels of credit risk.Defaulted obligations typically are not assigned “D” ratings, but are instead rated in the “B” to “C” rating categories, depending upon their recovery prospects and other relevant characteristics. Short-Term Ratings F1 – Highest credit quality.The rating F1 indicates the strongest capacity for timely payment of financial commitments; may have an added (+) to denote any exceptionally strong credit feature. F2 – Good credit quality.The rating F2 indicates a good intrinsic capacity for timely payment of financial commitments. F3 – Fair credit quality.The rating F3 indicates the intrinsic capacity for timely payment of financial commitments is adequate. B – Speculative.The rating B indicates minimal capacity for timely payment of financial commitments, plus heightened vulnerability to near-term adverse changes in financial and economic conditions. Short-term rates B, C and D by Fitch are considered by the Advisor to be below investment-grade securities.Short-term securities rated C have a high default risk and securities rated D indicate a broad-based default event for an entity or the default of a short-term obligation. (+) or (-) suffixes may be appended to a rating to denote relative status within major rating categories.Such suffixes are not added to long-term ratings “AAA” category or to the categories below “CCC,” nor to short-term ratings other than “F1.”The suffix “NR” indicates that Fitch does not publicly rate the issuer or issue in question. While the foregoing descriptions of the ratings systems used by the Advisor distinguishes between “Investment-Grade Debt Securities” and more speculative debt securities, as stated above the Funds are not limited with respect to the yield, maturity or credit quality of the debt securities in which they invest.Accordingly, each Fund’s portfolio may be invested in Investment-Grade Debt Securities or debt securities that are not Investment-Grade Debt Securities in any proportion. 35 APPENDIX B – PROXY VOTING POLICIES The following proxy voting policies are provided: the Trust’s Proxy Voting and Disclosure Policy; and the Advisor’s Proxy Procedures. 36 PROXY VOTING AND DISCLOSURE POLICY NCM CAPITAL INVESTMENT TRUST I. Introduction Effective April 14, 2003, the Securities and Exchange Commission (“SEC”) adopted rule and form amendments under the Securities Act of 1933, the Securities Exchange Act of 1934, and the Investment Company Act of 1940 (“Investment Company Act”) to require registered management investment companies to provide disclosure about how they vote proxies for their portfolio securities (collectively, the rule and form amendments are referred to herein as the “IC Amendments”). The IC Amendments require that each series of shares of the NCM Capital Investment Trust (“Trust”) listed on Exhibit A, attached hereto, (individually a “Fund” and collectively “Funds”), disclose the policies and procedures used to determine how to vote proxies for portfolio securities.The IC Amendments also require the Funds to file with the SEC and to make available to their shareholders the specific proxy votes cast for portfolio securities. This Proxy Voting and Disclosure Policy (“Policy”) is designed to ensure that the Funds comply with the requirements of the IC Amendments, and otherwise fulfills their obligations with respect to proxy voting, disclosure, and recordkeeping.The overall goal is to ensure that each Fund’s proxy voting is managed in an effort to act in the best interests of its shareholders.While decisions about how to vote must be determined on a case-by-case basis, proxy voting decisions will be made considering these guidelines and following the procedures recited herein. II. Specific Proxy Voting Policies and Procedures A. General The Trust’s Board of Trustees (“Board”) believes that the voting of proxies is an important part of portfolio management as it represents an opportunity for shareholders to make their voices heard and to influence the direction of a company.The Trust and the Funds are committed to voting corporate proxies in the manner that best serves the interests of the Funds’ shareholders. B. Delegation to Fund’s Adviser The Board believes that NCM Capital Advisers, Inc.,(“Adviser”), as the Funds’ investment adviser, is in the best position to make individual voting decisions for each Fund consistent with this Policy.Therefore, subject to the oversight of the Board, the Adviser is hereby delegated the following duties: 1. to make the proxy voting decisions for each Fund; and 2. to assist each Fund in disclosing the Fund’s proxy voting record as required by Rule 30b1-4 under the Investment Company Act, including providing the following information for each matter with respect to which the Fund was entitled to vote: (a) information identifying the matter voted on; (b) whether the matter was proposed by the issuer or by a security holder; (c) whether and how the Fund cast its vote; and (d) whether the Fund cast its vote for or against management. The Board, including a majority of the independent trustees of the Board, shall approve the Adviser’s Proxy Voting and Disclosure Policy (“Adviser’s Voting Policy”) as it relates to each Fund.The Board shall also approve any material changes to the Adviser’s Voting Policy no later than four (4) months after adoption by the Adviser. C. Conflicts In cases where a matter with respect to which a Fund is entitled to vote presents a conflict between the interest of the Fund’s shareholders, on the one hand, and those of the Fund’s investment adviser, principal underwriter, or an affiliated person of the Fund, its investment adviser or principal underwriter, on the other hand, the Fund shall 37 always vote in the best interest of the Fund’s shareholders.For purposes of this Policy, a vote shall be considered in the best interest of the Fund’s shareholders (i) when a vote is cast consistent with a specific voting policy as set forth in the Adviser’s Voting Policy, provided such specific voting policy was approved by the Board or (ii) when a vote is cast consistent with the decision of the Trust’s Proxy Voting Committee (as defined below).In addition, provided the Adviser is not affiliated with a Fund’s principal underwriter or an affiliated person of the principal underwriter and neither the Fund’s principal underwriter nor an affiliated person of the principal underwriter has influenced the Adviser with respect to a matter to which the Fund is entitled to vote, a vote by the Adviser shall not be considered a conflict between the Fund’s shareholders and the Fund’s principal underwriter or affiliated person of the principal underwriter. III. Fund Disclosure A. Disclosure of Fund Policies and Procedures With Respect to Voting Proxies Relating to Portfolio Securities Each Fund shall disclose this Policy, or a description of the Policy, to its shareholders by including it as an appendix to its Statement of Additional Information (“SAI”) on Form N-1A.Each Fund will also notify its shareholders in the Fund’s shareholder reports that a description of this Policy is available upon request, without charge, by calling a specified toll-free telephone number.The Fund will send this description of the Policy within three business days of receipt of any shareholder request, by first-class mail or other means designed to ensure equally prompt delivery. B. Disclosure of the Fund’s Complete Proxy Voting Record In accordance with Rule 30b1-4 of the Investment Company Act, the Funds will file Form N-PX with the SEC no later than August 31 of each year.Each Fund shall disclose to its shareholders on Form N-PX the Fund’s complete proxy voting record for the twelve-month period ended June 30.Each Fund shall disclose the following information on Form N-PX for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which to the Fund was entitled to vote: (i) The name of the issuer of the portfolio security; (ii) The exchange ticker symbol of the portfolio security (if available through reasonably practicable means); (iii) The Council on Uniform Security Identification Procedures (“CUSIP”) number for the portfolio security (if available through reasonably practicable means); (iv) The shareholder meeting date; (v) A brief identification of the matter voted on; (vi) Whether the matter was proposed by the issuer or by a security holder; (vii) Whether the Fund cast its vote on the matter; (viii) How the Fund cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (ix) Whether the Fund cast its vote for or against management. Each Fund shall make its proxy voting record available to shareholders either upon request or by making available an electronic version on or through the Fund’s website, if applicable.If the Fund discloses its proxy voting record on or through its website, the Fund shall post the information disclosed in the Fund’s most recently filed report on Form N-PX on the website beginning the same day it files such information with the SEC. Each Fund shall also include in its annual reports, semi-annual reports and SAI a statement that information regarding how the Fund voted proxies relating to portfolio securities during the most recent twelve-month period ended June 30 is available (1) without charge upon request, by calling a specified toll-free (or collect) telephone number, or (if applicable) on or through the Fund’s website at a specified Internet address; and (2) on the SEC’s website.If the Fund discloses that its proxy voting record is available by calling a toll-free (or collect) telephone number, it shall send the information disclosed in the Fund’s most recently filed report on 38 Form N-PX within three business days of receipt of a request for this information, by first-class mail or other means designed to ensure equally prompt delivery. IV. Recordkeeping The Trust shall keep the following records for a period of at least five years, the first two in an easily accessible place: (i) A copy of this Policy; (ii) Proxy statements received regarding each Fund’s securities; (iii) Records of votes cast on behalf of each Fund; and (iv) A record of each shareholder request for proxy voting information and the Fund’s response, including the date of the request, the name of the shareholder, and the date of the response. The foregoing records may be kept as part of the Adviser’s records. A Fund may rely on proxy statements filed on the SEC EDGAR system instead of keeping its own copies, and may rely on proxy statements and records of proxy votes cast by the Adviser that are maintained with a third party such as a proxy voting service, provided that an undertaking is obtained from the third party to provide a copy of the documents promptly upon request. V. Proxy Voting Committee A. General The proxy voting committee of the Trust (“Proxy Voting Committee”) shall be composed entirely of independent trustees of the Board and may be comprised of one or more such independent trustees as the Board may, from time to time, decide.The purpose of the Proxy Voting Committee shall be to determine how a Fund should cast its vote, if called upon by the Board or the Adviser, when a matter with respect to which the Fund is entitled to vote presents a conflict between the interest of the Fund’s shareholders, on the one hand, and those of the Fund’s investment adviser, principal underwriter, or an affiliated person of the Fund, its investment adviser or principal underwriter, on the other hand. B. Powers and Methods of Operation The Proxy Voting Committee shall have all the powers necessary to fulfill its purpose as set forth above and such other powers and perform such other duties as the Board may, from time to time, grant and/or assign the Proxy Voting Committee.The Proxy Voting Committee shall meet at such times and places as the Proxy Voting Committee or the Board may, from time to time, determine.The act of a majority of the members of the Proxy Voting Committee in person, by telephone conference or by consent in writing without a meeting shall be the act of the Proxy Voting Committee.The Proxy Voting Committee shall have the authority to utilize Trust counsel at the expense of the Trust if necessary.The Proxy Voting Committee shall prepare minutes of each meeting and keep such minutes with the Trust’s records.The Proxy Voting Committee shall review this Policy and recommend any changes to the Board as it deems necessary or advisable. VI. Other This Policy may be amended, from time to time, as determined by the Board. Adopted this the 19th day of April, 2007. 39 EXHIBIT A Series of NCM Capital Investment Trust 1. NCM Capital Mid-Cap Growth Fund 40 NCM Capital Advisers, Inc. Proxy Procedures Overview NCM Capital Advisers, Inc. ("NCM")contracts with Broadridge to provide full proxy services. Broadridge is a Registered Investment Advisor and is subject to full regulatory oversight of the Securities and Exchange Commission under the Investment Advisers Act of 1940. Broadridge utilizes Glass Lewis & Co.’s proxy voting policies. The Glass Lewis & Co. Proxy Paper Guidelines describe all of Glass Lewis and Co.’s policies and the analytical framework for making vote decisions on every major issue. Copies of the Glass Lewis & Co. Proxy Paper Guidelines may be obtained from the Director of Operations. On occasion, NCM will determine to vote differently than Glass Lewis & Co. recommends. This is likely to occur when a client mandate directs NCM to vote in a particular manner. In this case, NCM notifies Broadridge via phone or through Broadridge’s web-based ProxyEdge application. NCM’s Director of Operations has the authority to submit votes. NCM provides Broadridge with necessary administrative details to establish and maintain accurate account data and ensure accurate and timely proxy voting, ProxyEdge provides NCM with quarterly voting summaries for each account that are included in NCM’s quarterly client reports of those clients who request them. 41 US Proxy Paper Policy Guidelines An Overview of the Glass Lewis Approach to Proxy Advice for U.S. companies I.Election of Directors Board of Directors Boards are put in place to represent shareholders and protect their interests. Glass Lewis seeks boards with a proven record of protecting shareholders and delivering value over the medium- and long-term.We believe that boards working to protect and enhance the best interests of shareholders are independent, have directors with diverse backgrounds, have a record of positive performance, and have members with a breadth and depth of relevant experience. Board Composition We look at each individual on the board and examine his or her relationships with the company, the company’s executives and with other board members.The purpose of this inquiry is to determine whether pre-existing personal, familial or financial relationships are likely to impact the decisions of that board member. We vote in favor of governance structures that will drive positive performance and enhance shareholder value.The most crucial test of a board’s commitment to the company and to its shareholders is the performance of the board and its members. The performance of directors in their capacity as board members and as executives of the company, when applicable, and in their roles at other companies where they serve is critical to this evaluation. We believe a director is independent if he or she has no material financial, familial or other current relationships with the company, its executives or other board members except for service on the board and standard fees paid for that service.Relationships that have existed within the five years prior to the inquiry are usually considered to be “current” for purposes of this test. In our view, a director is affiliated if he or she has a material financial, familial or other relationship with the company or its executives, but is not an employee of the company.This includes directors whose employers have a material financial relationship with the Company.This also includes a director who owns or controls 20% or more of the company’s voting stock. We definean inside director as one who simultaneously serves as a director and as an employee of the company.This category may include a chairman of the board who acts as an employee of the company or is paid as an employee of the company. Although we typically vote for the election of directors, we will recommend voting against directors (or withholding where applicable, here and following) for the following reasons: · A director who attends less than 75% of the board and applicable committee meetings. · A director who fails to file timely form(s) 4 or 5 (assessed on a case-by-case basis). 2 · A director who is also the CEO of a company where a serious restatement has occurred after the CEO certified the pre-restatement financial statements. · All board members who served at a time when a poison pill was adopted without shareholder approval within the prior twelve months. We also feel that the following conflicts of interest may hinder a director’s performance and will therefore recommend voting against a: · CFO who presently sits on the board. · Director who presently sits on an excessive number of boards. · Director, or a director whose immediate family member, provides material professional services to the company at any time during the past five years. · Director, or a director whose immediate family member, engages in airplane, real estate or other similar deals, including perquisite type grants from the company. · Director with an interlocking directorship. Board Committee Composition All key committees including audit, compensation, governance, and nominating committees should be composed solely of independent directors and each committee should be focused on fulfilling its specific duty to shareholders.We typically recommend that shareholders vote against any affiliated or inside director seeking appointment to an audit, compensation, nominating or governance committee or who has served in that capacity in the past year. Review of the Compensation Discussion and Analysis Report We review the CD&A in our evaluation of the overall compensation practices of a company, as overseen by the compensation committee. In our evaluation of the CD&A, we examine, among other factors, the extent to which the company has used performance goals in determining overall compensation, how well the company has disclosed performance metrics and goals and the extent to which the performance metrics, targets and goals are implemented to enhance company performance. We would recommend voting against the chair of the compensation committee where the CD&A provides insufficient or unclear information about performance metrics and goals, where the CD&A indicates that pay is not tied to performance, or where the compensation committee or management has excessive discretion to alter performance terms or increase amounts of awards in contravention of previously defined targets. However, if a company provides shareholders with an advisory vote on compensation, we will recommend that shareholders only vote against the advisory compensation vote proposal unless the compensation practices are particularly egregious or persistent. Review of Risk Management Controls We believe companies, particularly financial firms, should have a dedicated risk committee, or a committee of the board charged with risk oversight, as well as a chief risk officer who reports directly to that committee, not to the CEO or another executive. In cases where a company has disclosed a sizable loss or writedown, and where a reasonable analysis indicates that the 3 company’s board-level risk committee should be held accountable for poor oversight, we would recommend that shareholders vote against such committee members on that basis. In addition, in cases where a company maintains a significant level of financial risk exposure but fails to disclose any explicit form of board-level risk oversight (committee or otherwise), we will consider recommending to vote against the chairman of the board on that basis. Separation of the roles of Chairman and CEO Glass Lewis believes that separating the roles of corporate officers and the chairman of the board is a better governance structure than a combined executive/chairman position.The role of executives is to manage the business on the basis of the course charted by the board.Executives should be in the position of reporting and answering to the board for their performance in achieving the goals set out by such board.This becomes much more complicated when management actually sits on, or chairs, the board. We view an independent chairman as better able to oversee the executives of the company and set a pro-shareholder agenda without the management conflicts that a CEO and other executive insiders often face. This, in turn, leads to a more proactive and effective board of directors that is looking out for the interests of shareholders above all else. We do not recommend voting against CEOs who serve on or chair the board.However, we do support a separation between the roles of chairman of the board and CEO, whenever that question is posed in a proxy. In the absence of an independent chairman, we support the appointment of a presiding or lead director with authority to set the agenda for the meetings and to lead sessions outside the presence of the insider chairman. Majority Voting for the Election of Directors Glass Lewis will generally support proposals calling for the election of directors by a majority vote in place of plurality voting. If a majority vote standard were implemented, a nominee would have to receive the support of a majority of the shares voted in order to assume the role of a director. Thus, shareholders could collectively vote to reject a director they believe will not pursue their best interests. We think that this minimal amount of protection for shareholders is reasonable and will not upset the corporate structure nor reduce the willingness of qualified shareholder-focused directors to serve in the future. Classified Boards Glass Lewis favors the repeal of staggered boards in favor of the annual election of directors.We believe that staggered boards are less accountable to shareholders than annually elected boards. Furthermore, we feel that the annual election of directors encourages board members to focus on protecting the interests of shareholders. 4 Mutual Fund Boards Mutual funds, or investment companies, are structured differently than regular public companies (i.e., operating companies). Members of the fund's adviser are typically on the board and management takes on a different role than that of other public companies. As such, although many of our guidelines remain the same, the following differences from the guidelines at operating companies apply at mutual funds: 1. We believe three-fourths of the boards of investment companies should be made up of independent directors, a stricter standard than the two-thirds independence standard we employ at operating companies. 2. We recommend voting against the chairman of the nominating committee at an investment company if the chairman and CEO of a mutual fund is the same person and the fund does not have an independent lead or presiding director. II.Financial Reporting Auditor Ratification We believe that role of the auditor is crucial in protecting shareholder value.In our view, shareholders should demand the services of objective and well-qualified auditors at every company in which they hold an interest.Like directors, auditors should be free from conflicts of interest and should assiduously avoid situations that require them to make choices between their own interests and the interests of the shareholders. Glass Lewis generally supports management's recommendation regarding the selection of an auditor. However, we recommend voting against the ratification of auditors for the following reasons: · When audit fees added to audit-related fees total less than one-half of total fees. · When there have been any recent restatements or late filings by the company where the auditor bears some responsibility for the restatement or late filing (e.g., a restatement due to a reporting error). · When the company has aggressive accounting policies. · When the company has poor disclosure or lack of transparency in financial statements. · When there are other relationships or issues of concern with the auditor that might suggest a conflict between the interest of the auditor and the interests of shareholders. · When the company is changing auditors as a result of a disagreement between the company and the auditor on a matter of accounting principles or practices, financial statement disclosure or auditing scope or procedures. 5 Auditor Rotation We typically support audit related proposals regarding mandatory auditor rotation when the proposal uses a reasonable period of time (usually not less than 5-7 years). Pension Accounting Issues Proxy proposals sometimes raise the question as to whether pension accounting should have an effect on the company's net income and therefore be reflected in the performance of the business for purposes of calculating payments to executives. It is our view that pension credits should not be included in measuring income used to award performance-based compensation. Many of the assumptions used in accounting for retirement plans are subject to the discretion of a company, and management would have an obvious conflict of interest if pay were tied to pension income. III.Compensation Equity Based Compensation Plans Glass Lewis evaluates option and other equity-based compensation on a case-by-case basis. We believe that equity compensation awards are a useful tool, when not abused, for retaining and incentivizing employees to engage in conduct that will improve the performance of the company. We evaluate option plans based on ten overarching principles: · Companies should seek additional shares only when needed. · The number of shares requested should be small enough that companies need shareholder approval every three to four years (or more frequently). · If a plan is relatively expensive, it should not be granting options solely to senior executives and board members. · Annual net share count and voting power dilution should be limited. · Annual cost of the plan (especially if not shown on the income statement) should be reasonable as a percentage of financial results and in line with the peer group. · The expected annual cost of the plan should be proportional to the value of the business. · The intrinsic value received by option grantees in the past should be reasonable compared with the financial results of the business. · Plans should deliver value on a per-employee basis when compared with programs at peer companies. · Plans should not permit re-pricing of stock options. Option Exchanges Option exchanges are reviewed on a case-by-case basis, although they are approached with great skepticism. Repricing is tantamount to a re-trade. We will support a repricing only if the following conditions are true: 6 · Officers and board members do not participate in the program. · The stock decline mirrors the market or industry price decline in terms of timing and approximates the decline in magnitude. · The exchange is value neutral or value creative to shareholders with very conservative assumptions and a recognition of the adverse selection problems inherent in voluntary programs. · Management and the board make a cogent case for needing to incentivize and retain existing employees, such as being in a competitive employment market. Performance Based Options We generally recommend that shareholders vote in favor of performance-based option requirements. We feel that executives should be compensated with equity when their performance and that of the company warrants such rewards. We believe that boards can develop a consistent, reliable approach, as boards of many companies have, that would attract executives who believe in their ability to guide the company to achieve its targets. Linking Pay with Performance Executive compensation should be linked directly with the performance of the business the executive is charged with managing.Glass Lewis grades companies on an A to F scale based on our analysis of executive compensation relative to performance and that of the company’s peers and will recommend voting against the election of compensation committee members at companies that receive a grade of F. Director Compensation Plans Non-employee directors should receive compensation for the time and effort they spend serving on the board and its committees. In particular, we support compensation plans that include equity-based awards, which help to align the interests of outside directors with those of shareholders.Director fees should be competitive in order to retain and attract qualified individuals. Advisory Votes on Compensation We closely review companies’ compensation practices and disclosure as outlined in their CD&As and other company filings to evaluate management-submitted advisory compensation vote proposals. In evaluating these non-binding proposals, we examine how well the company has disclosed information pertinent to its compensation programs, the extent to which overall compensation is tied to performance, the performance metrics selected by the company and the levels of compensation in comparison to company performance and that of its peers. Glass Lewis will generally recommend voting in favor of shareholder proposals to allow shareholders an advisory vote on compensation. 7 Advisory Votes on Compensation Frequency We believe companies should submit say-on-pay votes to shareholders every year and therefore will generally support annual votes on compensation absent a compelling reason. We believe annual say-on-pay votes encourage beneficial board and shareholder dialogue on compensation and that the relatively minor additional financial burdens on a company with regard to an annual vote are outweighed by the benefits to shareholders of more frequent accountability. Limits on Executive Compensation Proposals to limit executive compensation will be evaluated on a case-by-case basis. As a general rule, we believe that executive compensation should be left to the board's compensation committee. We view the election of directors, and specifically those who sit on the compensation committee, as the appropriate mechanism for shareholders to express their disapproval or support of board policy on this issue. Limits on Executive Stock Options We favor the grant of options to executives. Options are a very important component of compensation packages designed to attract and retain experienced executives and other key employees. Tying a portion of an executive's compensation to the performance of the company also provides an excellent incentive to maximize share values by those in the best position to affect those values.Accordingly, we typically vote against caps on executive stock options. IV.Governance Structure Anti-Takeover Measures Poison Pills (Shareholder Rights Plans) Glass Lewis believes that poison pill plans generally are not in the best interests of shareholders. Specifically, they can reduce management accountability by substantially limiting opportunities for corporate takeovers.Rights plans can thus prevent shareholders from receiving a buy-out premium for their stock. We believe that boards should be given wide latitude in directing the activities of the company and charting the company's course.However, on an issue such as this where the link between the financial interests of shareholders and their right to consider and accept buyout offers is so substantial, we believe that shareholders should be allowed to vote on whether or not they support such a plan's implementation. In certain limited circumstances, we will support a limited poison pill to accomplish a particular objective, such as the closing of an important merger, or a pill that contains what we believe to be a reasonable ‘qualifying offer’ clause. 8 Right of Shareholders to Call a Special Meeting We will vote in favor of proposals that allow shareholders to call special meetings. In order to prevent abuse and waste of corporate resources by a very small minority of shareholders, we believe that such rights should be limited to a minimum threshold of at least 15% of the shareholders requesting such a meeting. Shareholder Action by Written Consent We will vote in favor of proposals that allow shareholders to act by written consent. In order to prevent abuse and waste of corporate resources by a very small minority of shareholders, we believe that such rights should be limited to a minimum threshold of at least 15% of the shareholders requesting action by written consent. Authorized Shares Proposals to increase the number of authorized shares will be evaluated on a case-by-case basis. Adequate capital stock is important to the operation of a company.When analyzing a request for additional shares, we typically review four common reasons why a company might need additional capital stock beyond what is currently available: 1. Stock split 2. Shareholder defenses 3. Financing for acquisitions 4. Financing for operations Unless we find that the company has not disclosed a detailed plan for use of the proposed shares, or where the number of shares far exceeds those needed to accomplish a detailed plan, we typically recommend in favor of the authorization of additional shares. Voting Structure Cumulative Voting Glass Lewis will vote for proposals seeking to allow cumulative voting unless the company has majority voting for the election of directors in which case we will vote against. Cumulative voting is a voting process that maximizes the ability of minority shareholders to ensure representation of their views on the board.Cumulative voting generally operates as a safeguard for by ensuring that those who hold a significant minority of shares are able to elect a candidate of their choosing to the board. Supermajority Vote Requirements Glass Lewis favors a simple majority voting structure. Supermajority vote requirements act as impediments to shareholder action on ballot items that are critical to our interests.One key 9 example is in the takeover context where supermajority vote requirements can strongly limit shareholders’ input in making decisions on such crucial matters as selling the business. Shareholder Proposals Shareholder proposals are evaluated on a case-by-case basis. We generally favor proposals that are likely to increase shareholder value and/or promote and protect shareholder rights. We typically prefer to leave decisions regarding day-to-day management of the business and policy decisions related to political, social or environmental issues to management and the board except when we see a clear and direct link between the proposal and some economic or financial issue for the company. V.ENVIRONMENTAL, SOCIAL & GOVERNANCE RISK Webelieve companies should actively evaluate risks to long-term shareholder value stemming from poor governance practices.In addition, we believe companies should consider their exposure to environmental and social risk, including changes in environmental or social regulation with respect to their operations, as well as related legal and reputational risks and should incorporate this exposure into their overall business risk profile. Companies should disclose to shareholders both the nature and magnitude of such risks as well as steps they have taken or will take to mitigate those risks. When we identify situations where shareholder value is at risk, we may recommend voting in favor of a reasonable and well-targeted shareholder proposal if we believe supporting the proposal will promote disclosure of and/or mitigate significant risk exposure. In egregious cases where a company has failed to adequately mitigate risks stemming from environmental or social practices, we will recommend shareholders vote against directors. 10 PART C. OTHER INFORMATION ITEM 28. Exhibits (a) Declaration of Trust ("Trust Instrument") for NCM Capital Investment Trust ("Registrant") 1 (b) By-Laws for the Registrant 1 (c) Articles III, V, and VI of the Trust Instrument, Exhibit 23(a) hereto, defines the rights of holders of the securities being registered. (d) Investment Advisory Agreement between the Registrant and NCM Capital Advisers, Inc. ("Adviser") 2 (e) Distribution Agreement between the Registrant and Ultimus Fund Distributors, LLC (“Distributor”) 3 (f) Not applicable (g) Custody Agreement between the Registrant and U.S. Bank, N.A. 2 (h)(1) Administration Agreement between the Registrant and Ultimus Fund Solutions, LLC 3 (h)(2) Fund Accounting Agreement between the Registrant and Ultimus Fund Solutions, LLC 3 (h)(3) Transfer Agent and Shareholder Services Agreement between the Registrant and Ultimus Fund Solutions, LLC 3 (h)(4) Second Amended and Restated Expense Limitation Agreement between the Registrant and the Adviser with respect to the NCM Capital Mid-Cap Growth Fund – Filed herewith (i) Opinion and Consent of Kilpatrick Stockton LLP regarding the legality of securities registered with respect to the Registrant 2 (j) Consent of Independent Registered Public Accounting Firm – Filed herewith (k) Not applicable (l) Initial Subscription Agreement 2 (m) Distribution Plan under Rule 12b-1 for the NCM Capital Mid-Cap Growth Fund 3 (n) Not applicable (o) Reserved (p)(1) Code of Ethics of the Registrant 2 (p)(2) Code of Ethics of the Adviser 2 (p)(3) Code of Ethics of Ultimus Fund Distributors, LLC 3 Other Powers of Attorney 3 1. Incorporated herein by reference to the Registrant's initial registration statement on Form N-1A filed on February 9, 2007 2. Incorporated herein by reference to the Registrant's Pre-Effective Amendment No. 1 on Form N-1A filed on May 8, 2007 3. Incorporated herein by reference to the Registrant's Post-Effective Amendment No. 3 on Form N-1A filed on April 29, 2010 ITEM 29. Persons Controlled by or Under Common Control with the Registrant No person is directly or indirectly controlled by or under common control with the Registrant. ITEM 30. Indemnification Under Delaware statutes, Section 3817 of the Treatment of Delaware Statutory Trusts empowers Delaware business trusts to indemnify and hold harmless any trustee or beneficial owner or other person from and against any and all claims and demands whatsoever, subject to such standards and restrictions as may be set forth in the governing instrument of the statutory trust.The Registrant's Trust Instrument contains the following provisions: “Article VII.Section 2.Indemnification and Limitation of Liability.The Trustees shall not be responsible or liable in any event for any neglect or wrong-doing of any officer, agent, employee, Adviser or Principal Underwriter of the Trust, nor shall any Trustee be responsible for the act or omission of any other Trustee, and, as provided in Section 3 of this Article VII, the Trust out of its assets shall indemnify and hold harmless each and every Trustee and officer of the Trust from and against any and all claims, demands, costs, losses, expenses, and damages whatsoeverarising out of or related to such Trustee's performance of his or her duties as a Trustee or officer of the Trust; provided that nothing herein contained shall indemnify, hold harmless or protect any Trustee or officer from or against any liability to the Trust or any Shareholder to which he or she would otherwise be subject by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his or her office. Every note, bond, contract, instrument, certificate or undertaking and every other act or thing whatsoever issued, executed or done by or on behalf of the Trust or the Trustees or any of them in connection with the Trust shall be conclusively deemed to have been issued, executed or done only in or with respect to their or his or her capacity as Trustees or Trustee, and such Trustees or Trustee shall not be personally liable thereon.” Article VII.Section 3.Indemnification. (a) Subject to the exceptions and limitations contained in Subsection (b) below: (i)every person who is, or has been, a Trustee or an officer, employee or agent of the Trust(including any individual who serves at its request as director, officer, partner, trustee or the like of another organization in which it has any interest as a shareholder, creditor or otherwise) ("Covered Person") shall be indemnified by the Trust or the appropriate Series to the fullest extent permitted by law against liability and against all expenses reasonably incurred or paid by him in connection with any claim, action, suit or proceeding in which he becomes involved as a party or otherwise by virtue of his being or having been a Covered Person and against amounts paid or incurred by him in the settlement thereof; and (ii) as used herein, the words "claim," "action," "suit" or "proceeding" shall apply to all claims, actions, suits or proceedings (civil, criminal or other, including appeals), actual or threatened, and the words "liability" and "expenses" shall include, without limitation, attorneys, fees, costs, judgments, amounts paid in settlement, fines, penalties and other liabilities. (b) No indemnification shall be provided hereunder to a Covered Person: (i) who shall have been adjudicated by a court or body before which the proceeding was brought (A) to be liable to the Trust or its Shareholders by reason of willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office, or (B) not to have acted in good faith in the reasonable belief that his action was in the best interest of the Trust; or (ii) in the event the matter is not adjudicated by a court or other appropriate body, unless there has been a determination that such Covered Person did not engage in willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of his office: by at least a majority of those Trustees who are neither Interested Persons of the Trust nor are parties to the matter based upon a review of readily available facts (as opposed to a full trial-type inquiry), or by written opinion of independent legal counsel based upon a review of readily available facts (as opposed to a full trial-type inquiry). (c) The rights of indemnification herein provided may be insured against by policies maintained by the Trust, shall be severable, shall not be exclusive of or affect any other rights to which any Covered Person may now or hereafter be entitled, and shall inure to the benefit of the heirs, executors and administrators of a Covered Person. (d) To the maximum extent permitted by applicable law, expenses incurred in defending any proceeding may be advanced by the Trust before the disposition of the proceeding upon receipt of an undertaking by or on behalf of such Covered Person that such amount will be paid over by him to the Trust or applicable Series if it is ultimately determined that he is not entitled to indemnification under this Section; provided, however, that either a majority of the Trustees who are neither Interested Persons of the Trust nor parties to the matter,or independent legal counsel in a written opinion, shall have determined, based upon a review of readily available facts (as opposed to a full trial-type inquiry) that there is reason to believethatsuch Covered Person will not be disqualified from indemnification under this Section. (e) Anyrepeal or modification of this Article VII by the Shareholders, or adoption or modification of any other provision of the Declaration or By-laws inconsistent with this Article, shall be prospective only, to the extent that such repeal, or modification would, if applied retrospectively, adversely affect any limitation on the liability of any Covered Person or indemnification available to any Covered Person with respectto any act or omissionwhich occurred prior to such repeal, modification or adoption.” The Investment Advisory Agreement with the Adviser provides that the Adviser shall not be liable for any error of judgment or for any loss suffered by the Registrant in connection with the matters to which the Agreement relates, except a loss resulting from a breach of fiduciary duty with respect to receipt of compensation for services as defined in the Agreement (in which case any award of damages shall be limited to the period and the amount set forth in Section 36(b)(3) of the Investment Company Act of 1940) or a loss resulting from willful misfeasance, bad faith, or gross negligence on its part in the performance of, or from reckless disregard by it of its obligations and duties under, the Agreement. The Investment Advisory Agreement further provides that the Adviser shall have no responsibility or liability for the accuracy or completeness of the Registrant's registration statement under the Investment Company Act of 1940 or the Securities Act of 1933, as amended, except for information supplied by the Adviser for inclusion therein, and that the Registrant agrees to indemnify the Adviser to the full extent permitted by the Registrant's Trust Instrument. The Distribution Agreement with the Distributor provides that the Registrant will indemnify and hold harmless the Distributor and each person who has been, is, or may hereafter be a director, officer, employee, shareholder or control person of Distributor against any loss, damage or expense (including the reasonable costs of investigation and reasonable attorneys’ fees) reasonably incurred by any of them in connection with the matters to which the Agreement relates, except a loss resulting from the failure of the Distributor or any such other person to comply with applicable law or the terms of the Agreement, or from willful misfeasance, bad faith or gross negligence, including clerical errors and mechanical failures, on the part of any of such persons in the performance of the Distributor's duties or from the reckless disregard by any of such persons of the Distributor's obligations and duties under the Agreement, for all of which exceptions the Distributor shall be liable to the Registrant. The Registrant maintains a standard mutual fund and investment advisory professional and directors and officers liability policy.The policy provides coverage to the Registrant and its Trustees and officers, as well as the Adviser.Coverage under the policy generally includes losses by reason of any act, error, omission, misstatement, misleading statement, neglect or breach of duty, with exceptions. ITEM 31. Business and other Connections of the Investment Adviser The description of the Adviser is found under the caption of “Management of the Fund – Investment Advisor” in the Prospectus and under the caption “Management and Other Service Providers – Advisor” in the Statement of Additional Information constituting Parts A and B, respectively, of this Registration Statement, which are incorporated by reference herein.The Adviser provides investment advisory services to other persons or entities other than the Registrant.The directors and officers of the Adviser have not been engaged as directors, officers, employees, partners, or trustees within the last two fiscal years in any other business ventures of a substantial nature (other than those resulting from their roles as officers and directors of the Adviser). ITEM 32. Principal Underwriter (a) The Distributor also acts as the principal underwriter for Hussman Investment Trust, Williamsburg Investment Trust, The Berwyn Funds, The Cutler Trust, Profit Funds Investment Trust, Schwartz Investment Trust, The GKM Funds, Stadion Investment Trust, The Piedmont Investment Trust, Gardner Lewis Investment Trust, The RAM Funds, Stralem Fund, AlphaMark Investment Trust, CM Advisors Family of Funds, TFS Capital Investment Trust and Papp Investment Trust, other open-end investment companies. Position with Position with (b) Name Distributor Registrant Robert G. Dorsey President/Managing Director Assistant Vice President Mark J. Seger Treasurer/Managing Director Assistant Treasurer John F. Splain Secretary/Managing Director None Theresa M. Bridge Vice President Assistant Treasurer Julie M. Schmuelling Vice President None Wade R. Bridge Chief Compliance Officer Assistant Secretary Craig J. Hunt Vice President None Steven F. Nienhaus Vice President None Jeffrey D. Moeller Vice President None Tina H. Bloom Vice President Assistant Secretary Kristine M. Limbert Vice President None The address of the Distributor and each of the above-named persons is 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246. (c) Inapplicable ITEM 33. Location of Accounts and Records Accounts, books and other documents required to be maintained by Section 31(a) of the Investment Company Act of 1940 and the Rules promulgated thereunder will be maintained by the Registrant at the principal executive offices of its administrator, Ultimus Fund Solutions, LLC, 225 Pictoria Drive, Suite 450, Cincinnati, Ohio 45246, or the Adviser, 2634 Durham-Chapel Hill Boulevard, Suite 206, Durham, North Carolina 27707.Certain records, including records relating to the possession of the Registrant’s securities, may be maintained at the offices of the Registrant’s custodian, U.S. Bank, N.A., 425 Walnut Street, Cincinnati, Ohio 45202. ITEM 34. Management Services Not Discussed in Parts A or B None ITEM 35. Undertakings None SIGNATURES Pursuant to the requirements of the Securities Act of 1933 ("Securities Act"), and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed below on its behalf by the undersigned, thereto duly authorized, in the City of Durham, and State of North Carolina on this 28th day of June, 2011. NCM CAPITAL INVESTMENT TRUST By: /s/ Maceo K. Sloan Maceo K. Sloan, President Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following persons in the capacities and on the date indicated. Date /s/ Maceo K. Sloan June 28, 2011 Maceo K. Sloan, Trustee and President /s/ Michael L. Lawrence June 28, 2011 Michael L. Lawrence, Treasurer * June 28, 2011 Genevia Gee Fulbright, Trustee * June 28, 2011 Samuel A. Young, Trustee By: /s/ Tina H. Bloom Tina H. Bloom Attorney-in-fact* June 28, 2011 INDEX TO EXHIBITS Item 28(h)(4) Second Amended and Restated Expense Limitation Agreement between the Registrant and the Adviser with respect to the NCM Capital Mid-Cap Growth Fund 28(j) Consent of BBD, LLP
